Exhibit 10.33

 

L E A S E

 

THIS LEASE is made this 5th day of January, 2018, by and between Phoenix Newton
LLC, a Wisconsin limited liability company (“Landlord”), and TPI Iowa II, LLC, a
Delaware limited liability company (“Tenant”), who hereby mutually covenant and
agree as follows:

 

I.  GRANT AND TERM

 

1.0 Grant.  Landlord, for and in consideration of the rents herein reserved and
of the covenants and agreements herein contained on the part of Tenant to be
performed, hereby leases to Tenant, and Tenant hereby lets from Landlord, on the
terms contained in this Lease, approximately 106,121 square feet of the floor
area commonly known as Suite A, identified as the crosshatched area on the site
plan attached hereto as Exhibit A and incorporated herein (hereinafter referred
to as the “Leased Premises” or “Premises”), in building 143 (the “Building”)
located within the industrial complex commonly known as the Newton Business
Center (the “Complex”), located on the real property at 927 N 19th Avenue,
Newton, Iowa, said property being legally described on Exhibit A attached hereto
and incorporated herein by this reference (the “Property”), together with the
non-exclusive right of ingress and egress and parking of vehicles by Tenant and
its employees, customers and invitees over the drives and parking areas located
on the Property. Access and use of the entire Leased Premises shall be granted
to Tenant upon the Delivery Date without regard to the structured rental
payments outlined in Exhibit C.

 

1.1 Term.  The initial term of this Lease (the “Initial Term”) shall be for a
period of approximately sixty (60) months commencing on March 1, 2018 (the
“Commencement Date”), and ending at 11:59 p.m. on February 28, 2023, unless
renewed or sooner terminated, in each case in accordance with this Lease. On or
before the date this Lease is executed (the “Delivery Date”), Tenant shall be
given possession of the Leased Premises for the purpose of commencing the
Tenant’s Work (defined below), placing its fixtures, stocking and doing such
work as may be required of it pursuant to the terms hereof or necessary in
preparing the same for Tenant’s business all at Tenant's risk and expense.  The
payment of Rent (as hereinafter defined) set forth at paragraph 3.0 hereafter
shall commence on March 1, 2018 (the “Rent Commencement Date”), which shall
include such elements of Additional Rent (as hereinafter defined) in accordance
with this Lease. If the foregoing dates change for any reason, the parties
agree, at the request of either, to execute and deliver an instrument confirming
the Commencement Date, the Rent Commencement Date, and the expiration date of
the Term.

 

1.2 Option To Extend Term.  Provided that this Lease is in full force and effect
and Tenant has performed all of its obligations and covenants hereunder and is
not otherwise in default of this Lease either at the time of notice and/or at
the time of commencement of the Extended Term (as hereinafter defined) beyond
any applicable notice and/or cure periods, Tenant shall have the option to
extend the Initial Term for two (2), sixty (60)-month renewal term (the
“Extended Term”; and together with the “Initial Term”, the “Term”) by providing
Landlord with irrevocable written notice of its intent to renew at least one
hundred eighty (180) days prior to the expiration of the then current Term.  Any
such extension of the Term pursuant to the provisions hereof shall commence
immediately after the expiration of the prior Term and shall be upon all the
same terms, covenants, provisions and conditions as provided for in this
Lease.  For purposes of clarity, if Tenant exercises its first option to extend
the Term, then after expiration of the Extended Term, Tenant has no additional
options to renew the Term.

1

 

--------------------------------------------------------------------------------

 

II. PURPOSE

 

2.0 Purpose.  The Leased Premises shall be used and occupied only for the
purpose of warehousing and manufacturing of fiberglass components and any
ancillary uses thereto, including offices.

 

2.1 Uses Prohibited.  Tenant will not permit the Leased Premises to be used in
any manner that would render the insurance thereon void or the insurance risk
more hazardous than that which is commercially reasonable for the purpose
described above.  Tenant shall not use or occupy the Leased Premises, or permit
the Leased Premises to be used or occupied, which would in any manner do or
constitute any of the following: (i) violate any federal, state or local
governmental statute, rule, order, ordinance, requirement or regulation
applicable thereto at any time during the Lease, or violate any rule or
regulation imposed by Landlord in accordance with Section 9.2 hereof or violate
any covenants, conditions or other restrictions applicable to the Property; or
(ii) violate any certificate of occupancy affecting the Property; or (iii) cause
structural injury to the Property or the improvements therein; or (iv) cause the
value or usefulness of the Property or improvements therein, or any part
thereof, to materially diminish, provided however, Tenant’s purpose described in
Section 2.0 above shall not be deemed to diminish the value or usefulness; or
(v) constitute a public or private nuisance or waste; or (vi) violate any local
fire or life safety ordinances, or require a higher density or alternative
method of fire suppression other than those required by Tenant’s use described
in Section 2.0 above; or (vii) require Landlord or Tenant to obtain a
conditional use permit or variance from any federal, state or local authorities.

 

2.2 Prohibition of Use.  During the Term, Tenant shall maintain, at Tenant’s
sole cost and expense, the necessary municipal approvals for occupancy of the
Leased Premises and Tenant’s use of the Leased Premises pursuant to Section 2.0
hereof. If Tenant’s use of the Leased Premises pursuant to Section 2.0 hereof
should at any time during the Term be prohibited by law or ordinance or
prevented by injunction as a result thereof for a period of more than ninety
(90) days (“Prevented Use”), Landlord or Tenant shall have the right to
terminate this Lease, and upon thirty (30) days’ written notice from Landlord,
this Lease shall terminate. If Tenant’s use of the Leased Premises as permitted
hereunder requires alterations in order to comply with applicable laws, rules,
or regulations, then Tenant shall perform such alterations and such alterations
shall be at Tenant’s sole cost and expense.

 

2.3 Reservation of Rights.  Landlord reserves to itself the right, from time to
time, to grant such easements, rights and dedications that Landlord deems
necessary or desirable, and to cause the recordation of plats and restrictions,
so long as such easements, rights, dedications, plats and restrictions do not
unreasonably interfere with the use or occupancy of the Premises of Tenant.

 

III. RENT

 

3.0 Rent.  Beginning with the Rent Commencement Date, Tenant shall pay to
Landlord, base rent in the amount set forth on Exhibit C attached hereto and
incorporated herein by this reference (“Base Rent”).  Base Rent payable during
the Extended Term shall be for the amounts set forth on Exhibit C attached
hereto and incorporated herein by this reference.  Such rental amount shall,
without prior notice or demand, be payable monthly in advance on the first day
of each calendar month during the Term.  All payments of Rent shall be made
without deduction, set off, discount or abatement in lawful money of the United
States, except as otherwise expressly permitted in this Lease.

 

2

 

--------------------------------------------------------------------------------

Base Rent and all other sums payable by Tenant hereunder (collectively,
“Additional Rent”; together, Base Rent and Additional Rent may be referred to
herein as “Rent”) shall be paid to Landlord at the address set forth below or at
such other place as Landlord may from time to time designate:

 

Phoenix Newton LLC

401 East Kilbourn Avenue, Suite 201

Milwaukee, WI 53202

Attn: Accounts Receivable

 

3.1 Absolute Net Lease. Except as expressly set forth in this Lease, it is
intended hereby that all rental payable under the terms of this Lease shall be
an absolute net return to Landlord for the Term, free from any expense, charge,
offset or deduction by reason of any obligation of Landlord or for any other
reason, except as expressly provided herein.

 

3.2 Interest on Late Payments.  Tenant covenants and agrees that all sums to be
paid under this Lease, if not paid when due within five days thereafter, shall
bear interest on the unpaid portion thereof at the lesser of the maximum
allowable legal rate or the rate of fifteen percent (15%) per annum from the
date that is five days after the date when the same is due and payable under the
terms of this Lease until the same shall be paid. In addition, if Landlord fails
to receive timely payment of any sum to be paid by Tenant hereunder within five
(5) days of the due date, a late charge of one-hundred dollars ($100.00) for
each unpaid sum or installment shall be imposed. All obligations hereunder shall
survive the expiration or termination of this Lease or the termination of
Tenant’s tenancy in the Leased Premises.  

 

IV. TAXES

 

4.0 Payment by Tenant.  From and after the Commencement Date, Tenant shall pay
as Additional Rent for the Leased Premises, Tenant’s proportionate share
described below of the taxes and assessments, general and special, water rates
and all other impositions, ordinary and extraordinary, of every kind and nature
whatsoever, which may be levied, assessed or imposed upon the Property, or any
part thereof, or upon any improvements at any time situated thereon, accruing or
becoming due and payable during the term of the Lease (“Impositions”); provided,
however, that the general taxes levied against the Leased Premises shall be
prorated between Landlord and Tenant as of the Commencement Date for the Initial
Term and as of the expiration date of the Term, the latter to be determined on
the basis of the then most recently ascertainable real estate tax bills.
Tenant’s proportionate share as herein defined shall be equal to the product
obtained by multiplying the total amount of Impositions by seven and seventy-one
hundredths percent (7.710%); provided, however, Tenant’s proportionate share of
Impositions shall not include a proportionate share of any extraordinary
Impositions that are triggered, identifiable, and attributable to a specific
tenant in the Complex, such as the impact on water rates by another high water
using tenant. Landlord shall take the benefit of the provisions of any statute
or ordinance permitting any special or other assessment to be paid over a period
of years, and Tenant shall be obligated to pay such Impositions payable with
respect to the Term. Notwithstanding the foregoing, Tenant is receiving a tax
credit from the City of Newton applicable to the Building, which Tenant has
agreed to have paid directly to Landlord.  Landlord shall credit against
Tenant’s share of the Impositions due hereunder, the full amount of all such tax
credits specifically related to the Tenant and/or Leased Premises received by
Landlord.  As security for the obligations contained in this Article, Tenant
shall deposit monthly with Landlord, or such other entity as Landlord may
designate, on the first day of each and every month of the Term, a sum equal to
one‑twelfth (1/12) of Tenant’s share of the last ascertainable amount of such
Impositions, or at Landlord’s election, if Landlord’s interest hereunder is
subject to the lien of a mortgage or trust deed, a

3

 

--------------------------------------------------------------------------------

sum equal to one‑twelfth (1/12) of the mortgagee’s estimate of the current
amount of Tenant’s share of the Impositions, which monthly deposits shall be
held by Landlord or such other entity and shall be used as a fund to be applied,
to the extent thereof, to the payment of said Impositions as the same become due
and payable.  The existence of said fund shall not limit or alter Tenant’s
obligation to pay the Impositions respecting which the fund was created;
provided, however, that said fund shall be fully utilized for the payment of
such Impositions.  Annually, within 30 days after receipt of the tax bills,
Landlord shall reconcile the amounts previously paid and provide Tenant a
statement in writing of the actual and adjusted amounts payable hereunder, with
any changed amount becoming payable on the first day of the month commencing at
least thirty days after receipt of such notice, to reflect the actual amount of
said Impositions.  Tenant shall pay to Landlord, or Landlord shall credit
against the next payment due from Tenant, as the case may be, the difference
between the estimated payments made by Tenant during the prior period and
Tenant’s correct share of the actual cost and expenses for such period, as shown
on such statement.  Tenant shall not be entitled to interest on said fund.  Such
funds need not be held in trust and may be commingled with other funds of
Landlord. Any unused portion of Tenant’s deposit shall be returned to Tenant at
the end of the Term.  Tenant’s obligation with respect to payment of such
expenses and costs shall survive with expiration or termination of this Lease or
the termination of Tenant’s tenancy in the Leased Premises.

 

4.1 Alternative Taxes.  If at any time during the Term the method of taxation
prevailing at the commencement of the Term hereof shall be altered so that any
new tax, assessment, levy, imposition or charge, or any part thereof, shall be
measured by or be based in whole or in part upon the Lease or Leased Premises,
or the rent, additional rent or other income therefrom and shall be imposed upon
the Landlord, then all such taxes, assessments, levies, impositions or charges,
or the part thereof, to the extent that they are so measured or based, shall be
deemed to be included within the term Impositions for the purposes hereof, to
the extent that such Impositions would be payable if the Leased Premises were
the only property of Landlord subject to such Impositions, and Tenant shall pay
and discharge the same as herein provided in respect of the payment of
Impositions.  There shall be excluded from Impositions and the obligations under
this Section 4.1, all federal and state income taxes, federal and state excess
profit taxes, franchise, capital stock and federal or state estate or
inheritance taxes, or similar taxes of Landlord.

 

V. LANDLORD AND TENANT’S WORK

 

5.0.  Landlord’s Work; As Is.  Landlord, at Landlord’s cost and expense, shall
construct the improvements to the Leased Premises which are identified and
described on Exhibit D (“Landlord’s Work”). Landlord’s Work shall be done in a
good and workmanlike manner in compliance with all building codes and
regulations on or before the deadlines for completion established on Exhibit
D.  Landlord shall warrant Landlord’s Work for one (1) year after the
Commencement Date. Other than the Landlord’s Work, Landlord shall deliver Leased
Premises in broom clean “AS IS” condition to Tenant, and the Premises’ building
equipment and systems, including without limitation office lights, dock
equipment and doors, HVAC, sprinklers, plumbing etc., shall be delivered in good
working order.  Except for the Landlord’s Work AND building equipment and
systems DESCRIBED ABOVE, LANDLORD MAKES NO WARRANTY OR REPRESENTATION, EXPRESS
OR IMPLIED, IN RESPECT OF THE PREMISES OR ANY PART THEREOF, EITHER AS TO ITS
FITNESS FOR USE, SUITABILITY, DESIGN OR CONDITION FOR ANY PARTICULAR USE OR
PURPOSE OR OTHERWISE.  Except as expressly stated in this lease, TENANT
ACKNOWLEDGES THAT THE PREMISES HAS BEEN INSPECTED BY TENANT AND IS SATISFACTORY
TO IT. Except as expressly stated in this lease, LANDLORD HEREBY DISCLAIMS ANY
AND ALL EXPRESS OR IMPLIED WARRANTIES OF

4

 

--------------------------------------------------------------------------------

MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE RELATIVE TO THE PREMISES
OR ANY COMPONENT PART THEREOF.

 

5.1 Tenant’s Work. After the Commencement Date, Tenant, at Tenant's sole cost
and expense, shall perform any and all alterations, improvements and work (other
than Landlord’s Work) necessary to complete construction of the Leased Premises
and to use and occupy the same for the purposes permitted hereunder (“Tenant’s
Work”). Tenant’s Work shall be done in a good and workmanlike manner in
compliance with all building codes and regulations and in accordance with plans
and specifications first approved in writing by Landlord as described
below.  Notwithstanding any provision hereof to the contrary, Landlord may
demand Tenant make such variations in the work to be performed by it as may be
reasonably necessary or appropriate for the development of the Building and
construction of the Leased Premises and the Building, but no such changes shall
materially alter the general appearance or amount of floor space in the Leased
Premises nor substantially affect the quality or substantially change the
interior arrangement of the Leased Premises.  Tenant shall indemnify Landlord
and save Landlord harmless from and against any and all claims, costs, damages,
and expenses on account of such Tenant’s Work.

 

Notwithstanding the foregoing, Tenant shall furnish to Landlord, at least five
(5) days before any improvements are made by Tenant, preliminary drawings or
reasonably detailed drawings or explanations of work (the "Plans and
Specifications") showing all improvements to be constructed, installed or placed
by Tenant in the Leased Premises. Landlord shall review the Plans and
Specifications and either approve the same or state what commercially reasonable
changes, if any, Landlord requires therein within five (5) days after receipt
thereof, which approval shall not be unreasonably withheld, delayed or
conditioned. If Landlord requires any changes, Tenant shall cause the Plans and
Specifications to be revised in accordance with any requirements of Landlord and
shall resubmit the same to Landlord for its review in accordance with the
timelines above.  Tenant acknowledges and agrees that Landlord shall have no
liability whatsoever for any defects, errors or omissions as a result of its
approval of Tenant's Plans and Specifications. Promptly after approval of
Tenant's Plans and Specifications, Tenant shall, at its own costs and expense,
obtain all necessary governmental approvals and permits in connection with
Tenant's Work. Upon Tenant's receipt of all necessary governmental approvals and
permits, Tenant shall promptly commence and proceed to substantially complete
Tenant's Work.  

 

Landlord shall provide Tenant with a tenant improvement allowance not to exceed
$500,000.00 (the “Improvement Allowance”) to pay the costs and expenses for the
portion of the Tenant’s Work that constitutes Leasehold Work (as hereinafter
defined), the actual disbursed amount of which Landlord will amortize over three
years of Initial Term at an annual interest rate of five percent (5%), payable
by Tenant monthly in the same manner and at the time Tenant pays Base Rent;
provided, however, that Tenant may reimburse Landlord in such additional amounts
or in full for the Improvement Allowance at any time during the Initial Term
without penalty.  If the actual costs of the Leasehold Work exceed the
Improvement Allowance, Tenant shall solely be responsible for the additional
cost. The Improvement Allowance shall be used to pay for the portion of the
Tenant’s Work described on Exhibit E attached hereto and to be performed by
Tenant (the “Leasehold Work”).

 

5.2 Disputes.  Tenant shall employ only such labor in performing said work or
any other construction work in or about the Leased Premises during the Term as
will not cause any conflict or controversy with any labor organization
representing building trades performing work for Landlord or other tenants in or
about the Building and Leased Premises.  Any dispute between Landlord and Tenant
regarding Tenant’s Work or Landlord’s Work shall be resolved as provided in
Section 8 of Exhibit F hereof.

 

5

 

--------------------------------------------------------------------------------

5.3  Encumbrances. Nothing contained in this Article or in any part of this
Lease shall be taken or construed to create any agency between Landlord and
Tenant or to authorize the Tenant to do any act or thing or to make any contract
so as to encumber in any manner the title of the Landlord to the Leased
Premises, Building or Property or to create any claim or lien upon the interest
of the Landlord in the Leased Premises, Building or Property it being expressly
agreed and covenanted that all of the cost and expense of Tenant for Tenant’s
work as referred to in this Article, or any other work undertaken by Tenant
affecting the Leased Premises, Building or Property shall be promptly paid by
the Tenant as required by the terms of its contracts or agreements with the
general contractor and all subcontractors and materialmen.  If any lien is at
any time filed or recorded, Tenant shall immediately obtain the release and
satisfaction of record of such lien.

 

5.4  Delay of Delivery. Landlord acknowledges that Tenant intends to start
construction of Tenant’s Work on the Delivery Date and intends to have the
Premises ready for operation on or before the Commencement Date, and that delays
in completion of Landlord’s Work beyond those the deadlines for completion
established on Exhibit D will cause Tenant to suffer certain losses which are
difficult to quantify including, by way of illustration and not of limitation,
lost profits, construction delay costs and employee wages.  If Landlord has not
completed the Landlord’s Work prior to the deadlines for completion established
on Exhibit D, Landlord shall nevertheless allow Tenant early entry to commence
the Tenant’s Work.  If Tenant is not able to commence the Tenant’s Work due to
Landlord’s delays (regardless of the fact that Tenant may have elected to enter
the Premises to perform Tenant’s work prior to Landlord’s Work being completed,
but excepting any delays caused solely by the willful misconduct of Tenant),
then Tenant shall give written notice to Landlord of such delay and if Landlord
does not cure such delay within fifteen (15) days after Landlord’s receipt of
written notice, as compensation in the form of liquidated damages, Tenant shall
be entitled to one (1) day of free Base Rent and Additional Rent for every two
(2) days of delay accruing from the applicable deadline for completion
established on Exhibit D to the actual date of completion of the applicable
portion of Landlord’s Work.  Landlord and Tenant agree that the foregoing free
rent determination is a liquidated damages remedy to compensate Tenant based on
Landlord and Tenant’s best estimate of the daily damages, including but not
limited to lost sales and business opportunity that Tenant will incur as a
result of Landlord’s failure to deliver the Premises timely, and such amount is
not to be deemed a penalty.  

 

VI. INSURANCE

 

6.0 Landlord’s Insurance.  Landlord shall procure and maintain policies of
insurance, insuring:

 

(a) the improvements at any time situated upon the Property against loss or
damage by fire, lightning, wind storm, hail storm, aircraft, vehicles, smoke,
explosion, riot or civil commotion as provided by the Standard Fire and Extended
Coverage Policy and all other risks of direct physical loss as insured against
under Special Extended Coverage Endorsement.  The insurance coverage shall be
for up to the greater of one hundred percent (100%) of the full replacement cost
or the market value of such improvement with all proceeds of insurance payable
to Landlord.  The full replacement cost of improvements and the market value
shall be determined from time to time by an insurance appraiser selected by
Landlord and paid for by Tenant. The insurance appraiser shall submit a written
report of his appraisal and if said report shows that the improvements are not
sufficient, Landlord shall promptly obtain, at Tenant’s proportionate cost, such
additional insurance as is required.

 

(b) as the primary commercial general liability insurance policies (including
contractual liability) respecting the Common Areas and exterior of the Premises
(which policies will be non-contributory at all levels [including, without
limitation, basic and umbrella] with any insurance maintained by Tenant), the
following

6

 

--------------------------------------------------------------------------------

commercial general liability insurance coverage and limits: (a) personal and
bodily injury and damage to property of $1,000,000 per occurrence, with an
annual aggregate limit of $2,000,000; and (b) an umbrella policy of $5,000,000
per occurrence, with an annual aggregate limit of $5,000,000 (together, subs.
(a) and (b) may be referred to herein as “Landlord’s Liability Insurance”).
Landlord may insure with coverages and amounts in excess of Landlord’s Liability
Insurance, but any such excess coverages or amounts shall not be included in the
charges to Tenant under Section 6.1 below.

 

6.1  Payment by Tenant.  From and after the Commencement Date, Tenant shall pay
as Additional Rent for the Leased Premises, Tenant’s proportionate share of the
insurance cost for the policy of insurance procured by Landlord pursuant to
paragraph 6.0 (and its subparagraphs and any additional commercially reasonable
insurance procured by Landlord). Tenant’s obligation with respect to payment of
such expenses and costs shall survive with expiration or termination of this
Lease or the termination of Tenant’s tenancy in the Leased Premises. Tenant’s
proportionate share as herein defined shall be equal to the product obtained by
multiplying the total amount of all insurance obtained under Section 6.0 above
by six and two hundred ninety six thousandths percent (6.296%). As security for
the obligations contained in this Article, Tenant shall deposit monthly with
Landlord, or such other entity as Landlord may designate, on the first day of
each and every month of the Term, a sum equal to one‑twelfth (1/12) of the
Tenant’s share of the insurance costs or at Landlord’s election, if Landlord’s
interest hereunder is subject to the lien of a mortgage or trust deed, a sum
equal to one‑twelfth (1/12) of the mortgagee’s estimate of the current amount of
Tenant’s share of the insurance costs, which monthly deposits shall be held by
Landlord or such other entity and shall be used as a fund to be applied, to the
extent thereof, to the payment of said insurance costs.  The existence of said
fund shall not limit or alter Tenant’s obligation to pay the insurance costs
respecting which the fund was created; provided, however, that said fund shall
be fully utilized for the payment of such costs.  The amount of the fund shall
be readjusted annually to reflect the actual costs of said insurance.  Tenant
shall not be entitled to interest on said fund.  Such funds need not be held in
trust and may be commingled with other funds of Landlord.

 

6.2  Tenant’s Insurance.  Tenant shall procure and maintain policies of
insurance, at its own cost and expense, as follows:

 

(a) a policy insuring claims, demands or actions for injury to or death of any
person in an amount of not less than $1,000,000.00, for injury to or death of
more than one person in any one occurrence to the limit of $2,000,000.00 and for
damage to property in amount of not less than $1,000,000.00 made by, or on
behalf of, any person or persons, firm or corporation arising from, related to
or connected with the use of the Leased Premises. Said insurance shall include
full coverage for the indemnity set forth in paragraph 13.1 hereof;

 

(b) a policy meeting State of Iowa requirements insuring Tenant’s workmen’s
compensation claims;

 

(c) coverage for breakage of all plate glass utilized in the improvements on the
Leased Premises;

 

(d) by requiring such contractor to carry and maintain, at no expense to
Landlord, commercial general liability insurance, builder’s risk insurance (if
applicable), including but not limited to contractor’s liability coverage,
completed operations coverage, broad form property damage endorsement, workers
compensation, and contractor’s protection liability coverage in such amounts and
with such deductibles and such companies as are customary for the work to be
performed.  Upon Landlord or Landlord’s mortgagee’s written request, Tenant
shall provide evidence of that such insurance is in full force and effect; and

 

7

 

--------------------------------------------------------------------------------

(e) a policy insuring against loss of Rent during the period while the Leased
Premises are untenantable due to fire or other casualty (for the maximum period
for which such insurance is available or to a limit of not less than $250,000)
but the purchase of such rent insurance shall not relieve Tenant from the
primary obligation to pay Rent as required under this Lease.

 

6.3 Form of Insurance.  The aforesaid insurance shall be by companies and in
form, substance and amount (where not stated above) reasonably satisfactory to
Landlord and any mortgagee of Landlord, shall name Landlord as an additional
insured on the general liability policy, and shall contain standard mortgage
clauses reasonably satisfactory to Landlord’s mortgagee. The original insurance
policies (or certificates thereof satisfactory to Landlord) together with
satisfactory evidence of payment of the premiums thereon, shall be deposited
with Landlord at the Commencement Date and renewals thereof not less than thirty
(30) days prior to the end of the term of each such coverage.

 

6.4  Mutual Waiver of Subrogation Rights.  Whenever (a) any loss, cost, damage
or expense resulting from fire, explosion or any other casualty or occurrence is
incurred by either of the parties to this Lease in connection with the Leased
Premises, and (b) such party is then covered in whole or in part by general
liability, workers compensation, or property insurance with respect to such
loss, cost, damage or expense, then the party so insured hereby releases the
other party from any liability it may have on account of such loss, cost, damage
or expense to the extent of any amount recovered by reason of such insurance and
waives any right of subrogation which might otherwise exist in or accrue to any
person on account thereof, provided that such release of liability and waiver of
the right of subrogation shall not be operative in any case where the effect
thereof is to invalidate such insurance coverage or increase the cost thereof
(provided that in the case of increased cost the other party shall have the
right, within thirty (30) days following written notice, to pay such increased
cost, thereupon keeping such release and waiver in full force and effect).

 

VII. DAMAGE OR DESTRUCTION

 

7.0 Landlord’s Duty To Restore.  If the Leased Premises, the Building (including
machinery or equipment used in its operation) or Common Areas shall be damaged
by fire or other casualty, then Landlord shall, subject to the limitations set
forth below, commence to repair or restore such damage within one hundred eighty
(180) days of such damage and complete such restoration and repair with
reasonable promptness thereafter but in any event within three hundred
sixty-five (365) days of such damage, subject to delays caused by matters beyond
Landlord’s reasonable control.  If any such damage renders all or a substantial
portion of the Leased Premises or Building untenantable or if available
insurance proceeds are inadequate to cover 100% of the cost of repair, Landlord
shall have the right to terminate this Lease as of the date of such damage (with
appropriate prorations of rentals, taxes and other charges as of the date of
such damage) upon giving written notice to Tenant at any time within sixty (60)
days after the date of such damage.

 

In the event that Landlord fails to commence repair and restoration of the
Leased Premises or Building or Common Area within one hundred eighty (180) days
of the occurrence of the casualty, or such repair and restoration is not
actually completed within one (1) year from the date of the damage, subject to
reasonable delays for matters beyond Landlord’s reasonable control, Tenant shall
have the right, as its sole and exclusive remedy hereunder, to terminate this
Lease, exercisable upon written notice to Landlord to terminate this Lease
effective no earlier than thirty (30) days after receipt by Landlord of such
notice, unless prior to such effective date such repair and restoration shall
have been substantially completed (in which case any exercise of such
termination right shall be deemed nullified).  

 

8

 

--------------------------------------------------------------------------------

Rent shall abate as to those portions of the Leased Premises as are, from time
to time, untenantable or inaccessible, in Tenant’s reasonable determination, as
a result of such damage until Landlord shall have completed the repairs and
restorations required of Landlord hereunder and tendered possession of the
Leased Premises to Tenant.

 

In the event of any damages or destruction to the Building or the Leased
Premises by any of the foregoing perils, Tenant shall, upon notice of Landlord,
move, at its sole cost and expense, such portion or all of the personal property
belonging to or in the care, custody or control of Tenant or its subtenants from
such portion or all of the Building or the Leased Premises, as Landlord shall
reasonably determine necessary in order to perform and complete its work.

  

Notwithstanding anything herein to the contrary, but without modification of
either parties’ right to terminate this Lease or obligation to repair, in the
event the holder of a mortgage covering the Property requires that all or any
part of the insurance proceeds be applied to the secured indebtedness, and the
amount of such insurance proceeds available after application to the secured
indebtedness is not sufficient to perform any necessary repair and restoration,
then Landlord or Tenant may terminate this Lease.  If neither party terminates
this Lease, Landlord agrees to use reasonable efforts to replace the financing
for the Property, including sufficient funds to repair and rebuild the Leased
Premises and Building as required by this Article.  If Landlord is unable to
obtain a commitment for such replacement financing on terms acceptable to it
within sixty (60) days after the occurrence of the damage, then Landlord or
Tenant shall have the right to terminate this Lease by written notice to the
other, whereupon this Lease shall end on the date of such damage as if such date
were fixed as the date of expiration of the Term hereof. If Landlord procures a
financing commitment that is acceptable to it, then this Lease shall continue in
full force and effect on the same terms and conditions as contained
herein.  Landlord's duty to repair and restore is limited to repairing or
restoring those parts of the Leased Premises that were provided by Landlord or
at Landlord's expense as of the Commencement Date.  Tenant shall repair or
restore all other leasehold improvements and alterations to the Leased Premises
made by it.  If Tenant desires any additional repairs or restoration work and if
Landlord consents thereto, such other additional repair or restoration shall be
done at Tenant's expense.

 

Tenant acknowledges that when Landlord is expressly obligated hereunder to
repair or restore leasehold improvements, then the full proceeds of any
insurance coverage thereof, whether carried by Landlord or Tenant, shall be
provided to Landlord to reimburse it for the costs of such repair or restoration
work.

 

Notwithstanding anything contained in this Article VII to the contrary, if the
Premises is damaged or destroyed by fire or other casualty to any material
extent in the last one (1) year of the then current Term, Tenant may, at its
option, by notice in writing to Landlord, terminate this Lease.  

 

VIII. CONDEMNATION

 

8.0 Taking of Whole.  If the whole of the Leased Premises, or so much thereof,
or such portion of the Common Areas, shall be taken or condemned for a public or
quasi‑public use or purpose by any competent authority and as a result thereof
the balance of the Leased Premises cannot be practicably used by Tenant for the
same purpose as expressed in Article II (as reasonably determined by Tenant),
then and in either of such events, the Term shall terminate when possession of
the Leased Premises shall be so taken and surrendered, and any award,
compensation or damages (hereinafter sometimes called the “award”), shall be
paid to and be the sole property of Landlord whether such award shall be made as
compensation for diminution of the value of the leasehold or the fee of the
Leased Premises or otherwise and Tenant hereby assigns to Landlord

9

 

--------------------------------------------------------------------------------

all of Tenant’s right, title and interest in and to any and all such
award.  Tenant shall continue to pay Rent until the Lease term is terminated and
any taxes and/or insurance premiums paid by Tenant, or any tax and insurance
premium deposits with Landlord, shall be adjusted between the parties. Nothing
herein provided shall prevent Tenant from seeking an independent award for its
loss of business and personal property or relocation costs, to the extent not
inconsistent with the Landlord award herein set forth.

 

8.1 Partial Taking.  If only a part of the Leased Premises or the Common Areas
shall be so taken or condemned, and as a result thereof the balance of the
Leased Premises can practicably be used by Tenant for the same purpose as
expressed in Article II (as reasonably determined by Tenant), this Lease shall
not terminate and Landlord shall repair and restore the Leased
Premises.  Landlord shall promptly and diligently proceed to make a complete
architectural unit of the remainder of the Leased Premises.  For such purpose,
Landlord shall receive the amount of the award relating to the Leased Premises
which shall be applied to the cost of said repairing and/or restoration.  Any
portion of such award as may not have to be expended for such repairing and/or
restoration shall be retained by Landlord.  If Landlord does not make a complete
architectural unit of the remainder of the improvements within a reasonable
period after such taking or condemnation, not to exceed one hundred eighty (180)
days after such taking, then Tenant shall have the right, as its sole and
exclusive remedy hereunder, exercisable upon written notice to Landlord to
terminate this Lease effective no earlier than thirty (30) days after receipt by
Landlord of such notice, unless prior to such effective date such repair and/or
restoration shall have been substantially completed (in which case any exercise
of such termination right shall be deemed nullified).  Rent shall abate as to
those portions of the Leased Premises as are, from time to time, untenantable,
in Tenant’s reasonable determination, as a result of such taking until Landlord
shall have completed the repairs and restorations required of Landlord hereunder
and tendered possession of the Leased Premises to Tenant.  In addition, there
shall be an equitable reduction of Rent as a result of such portion of the
Leased Premises permanently taken.

 

IX. COMMON AREA

 

9.0  Common Area.  Throughout the Complex, Landlord shall provide paved drives
and parking area for use in common by the customers and invites of Tenant and
other tenants of the Building. Landlord shall maintain such parking area and all
of the other common areas and facilities used for operation and maintenance of
the Complex (collectively the “Common Areas” or the “Common Area”), including
but not limited to, paved drives and other areas, parking area lighting
standards, landscaped areas, if any, in good condition and repair. From and
after the Commencement Date, Tenant agrees to pay Landlord, as Additional Rent,
Tenant’s proportionate share of the cost of managing, operating, lighting,
landscaping and lawn care, cleaning, roofing, removing snow, policing and
security, insuring, repairing, supplying, equipping, parking lot and driveway
maintenance (including restriping, resealing, and repaving, not more than once
every 3 years), trash removal and recycling, replacing and properly maintaining
the Common Areas, the Building and all other areas, facilities, equipment,
fixtures and buildings used in the maintenance and operation of the Property,
provided that capital replacements shall be amortized over their useful life
(without interest and determined in accordance with general accepted accounting
principles), including a fee in an amount equal to Twelve Percent (12%) of the
Common Area costs incurred as aforesaid to cover Landlord’s administration and
overhead cost (collectively, the “Operating Costs”). In addition, Landlord’s
costs to replace the existing building systems and equipment appurtenant to
and/or serving the Building, which costs of maintenance shall be amortized over
their useful life (without interest and determined in accordance with general
accepted accounting principles), shall constitute part of the Operating Costs to
be reimbursed by Tenant. Tenant’s proportionate share as herein defined shall be
equal to the product obtained by multiplying the total amount of all Operating
Costs levied by seven and seventy-one hundredths percent (7.710%). Tenant’s
share of such Operating Costs shall be paid in

10

 

--------------------------------------------------------------------------------

advance in monthly installments on the first day of each calendar month during
the Term in an amount estimated by Landlord from time to time to provide funds
sufficient to pay Tenant’s annual obligation for such Operating Costs.  Within
ninety (90) days after the end of each year during the Term, Landlord shall
furnish Tenant with a statement of the actual amount of, and Tenant’s
proportionate share of, such Operating Costs for such period (the “Annual
Statement”).  Within thirty (30) days after delivery of each Annual Statement to
Tenant by Landlord, Tenant shall pay to Landlord, or Landlord shall credit
against the next payment due from Tenant, as the case may be, the difference
between the estimated payments made by Tenant during the prior period and
Tenant’s correct share of the actual Operating Costs for such period, as shown
on such statement.  From time to time, Landlord shall notify Tenant in writing
of the amount of Tenant’s monthly installments due hereunder and adjustments
thereto, and Tenant shall make its installment payments accordingly.  Tenant’s
obligation with respect to payment of such Operating Costs incurred during the
Term shall survive expiration or termination of this Lease or the termination of
Tenant’s tenancy in the Leased Premises.  Notwithstanding the foregoing,
replacements to the roof of the Building or other buildings within the Complex
shall not constitute Operating Costs for which Tenant is responsible to share
payment of; provided however, Tenant shall be responsible to reimburse Landlord
the actual out of pocket expenses of Landlord in replacing the roof of the
Premises amortized over its useful life, provided that Tenant shall have
received 3 months’ prior notice and estimated cost of any proposed roof
replacement, other than in an emergency situation, and such roof replacement
shall not be conducted more often than every ten (10) years.  

 

Landlord reserves the right to make changes to the Property and the layout of
the common area, structures, and all other improvements located therein.
Landlord may at any time close temporarily any Common Area to make repairs or
changes, to prevent the acquisition of public rights in such area or to
discourage non-customer parking, and may do such other acts in and to the Common
Areas as in its judgment may be desirable to improve the convenience thereof;
provided that such additions or modifications do not materially affect access or
parking for the Premises.

 

9.1  Audit Rights. Tenant and its representatives may, upon 72 hours’ prior
written notice, examine, audit, and copy the records of Landlord regarding each
Annual Statement at Landlord’s office during normal business hours within one
hundred twenty (120) days after receipt of the Annual Statement by Tenant
(“Tenant’s Review”).  Tenant shall have an additional ninety (90) days after
Landlord has given Tenant access to Landlord’s books and records to file a
written exception with Landlord to any of Operating Costs described in Section
9.0 above.  If Landlord does not agree with Tenant’s written exception within
thirty (30) days of receipt, Landlord and Tenant shall meet and negotiate in
good faith to resolve the discrepancies.  If despite their good faith efforts,
the parties are unable to resolve any dispute hereunder, either party may, upon
written notice to the other, submit such dispute to the parties’ executive
officers, who shall meet to attempt to resolve the dispute by good faith
negotiations. If the parties are unable to resolve such dispute within thirty
(30) days after such notice is received, either party may submit the dispute to
binding arbitration before a reputable firm of independent certified public
accountants chosen jointly by Landlord and Tenant and to be paid for equally by
Landlord and Tenant; except that if the arbitrator’s award finds that Landlord
overstated Common Area expenses payable by Tenant by more than ten percent (10%)
then Landlord shall be responsible for all costs and expenses associated with
Tenant’s Review and the arbitration.  Tenant acknowledges and agrees to exercise
good faith in connection with its audit rights under Section 9.1 and
specifically covenants to not use such audit rights to delay payment.

 

9.2  Rules and Regulations.  For the welfare of all tenants in the Building, and
their employees, agents, customers and invites, Tenant’s use of the parking area
and other Common Areas and facilities of the Property shall be subject to the
rules and regulations attached hereto as Exhibit B.  Said rules and regulations

11

 

--------------------------------------------------------------------------------

may be amended from time to time by Landlord in its sole discretion reasonably
exercised with due regard to a balancing of any material adverse effect on
Tenant, provided, Tenant acknowledges that the welfare of all tenants may be
given paramount consideration to the interest of Tenant. Such amendments may be
adapted with or without advance notice, and all such amendments shall be
effective upon delivery of a copy thereof to Tenant.  Substantially similar
rules and regulations shall be imposed upon all tenants of the Complex and
enforced in a non-discriminatory manner.  For the enforcement of said rules and
regulations, after any applicable notice and cure periods, Landlord shall have
available to it all remedies provided in this Lease in the event of a breach
thereof and all legal remedies whether or not provided for in this Lease by law
or in equity.  

 

9.3  Exclusive Use of Parking Areas.  During the Term, Tenant shall have the
exclusive right to use 400 parking areas within the area designated on Exhibit
A-1 hereto (the “Exclusive Parking Areas”).  Landlord agrees that it has not and
will not grant exclusive parking rights to any person or entity within the
Exclusive Parking Areas.  If Tenant notifies Landlord of any misuse or overuse
of the parking areas within the Exclusive Parking Areas, Landlord shall use
commercially reasonable efforts to alleviate the complained of parking
issue.  Landlord agrees that it will not change, in any material manner, the
following without Tenant’s prior written consent:  (i) the location or
configuration of the access points, loading areas and the driveways providing
access to the Leased Premises and Exclusive Parking Areas; and (ii) the layout,
striping, and location of all parking, access ways and related improvements
within the Exclusive Parking Areas.

 

X.  ASSIGNMENT AND SUBLETTING

 

10.0 Consent Required.  Tenant shall not, without Landlord’s prior written
consent, which may be withheld in Landlord’s reasonable discretion, directly or
indirectly, (a) assign, convey, mortgage or otherwise encumber this Lease or any
interest under it; (b) allow any transfer thereof or any lien upon Tenant’s
interest by operation of law; (c) sublet the Leased Premises or any part
thereof; or (d) permit the use or occupancy of the Leased Premises or any part
thereof by anyone other than Tenant.  Tenant shall provide Landlord with a
minimum of thirty (30) days’ notice of a request for an assignment or sublet of
this Lease.  In the event Tenant solicits Landlord’s consent to sublease the
Premises, Landlord may, in lieu of granting such consent, elect to terminate
this Lease, effective on the commencement date specified in the sublease to
which Landlord’s consent was requested, by sending written notice of such
election to Tenant. However, Tenant may nullify and supersede Landlord’s
termination election by delivering written notice to Landlord withdrawing
Tenant’s assignment or sublease request on or before fifteen (15) days after
receipt of Landlord’s termination notice.  No permitted assignment or subletting
shall relieve Tenant of Tenant’s covenants and agreements hereunder and Tenant
shall continue to be liable as a principal and not as a guarantor or surety, to
the same extent as though no assignment or subletting had been made.  Consent by
Landlord of one or more assignment of this Lease or to one or more subletting of
said Leased Premises shall not operate to exhaust Landlord’s rights under this
Article.

 

10.1 Assignments Defined.  The following shall be deemed to be an assignment of
this Lease within the meaning of paragraph 10.0:  (a) the sale, issuance, or
transfer of any voting capital stock of Tenant or of Tenant's permitted assigns
(if Tenant or such assigns be a corporation), which results in a change in the
voting control of Tenant or such assigns; (b) the sale, issuance, or transfer of
any partnership interest in Tenant or in Tenant's permitted assigns (if Tenant
or such assigns be a partnership); (c) the sale, issuance, or transfer of any
membership interest in Tenant or in Tenant’s permitted assigns (if Tenant or
such assigns be a limited liability company); and (d) the death or incapacity of
Tenant or of Tenant's permitted assigns (if Tenant or such assigns or subtenants
be a natural person).

 

12

 

--------------------------------------------------------------------------------

10.2 Permitted Assignments.  Notwithstanding the foregoing, Tenant may, without
the consent of Landlord assign or otherwise transfer in any manner its rights
and obligations under this Lease: (1) to Tenant’s parent, subsidiary, an
affiliated entity or other entity controlling, controlled by, or under common
control with Tenant (including, without limitation, TPI Composites, Inc. or one
of its affiliates, so long as such entity has a direct or indirect interest in
Tenant), (2) by way of transfers of publicly traded stock in Tenant, its parent,
subsidiary or affiliated entity, (3) for collateral or security purposes or (4)
in connection with any merger, acquisition or consolidation involving Tenant or
the sale, transfer or other disposition of all or substantially all of Tenant’s
assets in the metropolitan area where the Premises are located or all of
Tenant’s assets with respect to the segment of Tenant’s business operation being
conducted within the Premises, provided that (a) such transaction is for a
legitimate business purpose and not for the purpose of circumventing the
restrictions on transfers and the transferee assumes the terms and conditions of
the Lease, (b) such permitted transferee and any guarantor of such permitted
transferee has a combined net worth and net income (using GAAP standards) equal
to or greater than that of Tenant and the Guarantor on the Commencement Date,
(c) such permitted transferee expressly assumes this Lease in writing, and (d)
Tenant provides to Landlord contact information and net worth and net income
information of such permitted transferee no less than ten (10) days prior to the
date of such assignment.

 

10.3 Landlord’s Expenses.  In the event that Landlord shall review any
assignment, subletting or other transfer of Tenant’s interest in this Lease,
then Tenant shall reimburse Landlord up to One Thousand Dollars ($1,000.00) for
Landlord’s actual legal fees and expenses incurred in connection with such
review and the drafting and preparation of appropriate documentation effecting
the assignment, subletting or other transfer in question.

 

XI. LIENS AND ENCUMBRANCES

 

11.0 Encumbering of Title.  Tenant shall not do any act which shall in any way
encumber the title of Landlord in and to the Leased Premises, nor shall the
interest or estate of Landlord in the Leased Premises be in any way subject to
any claim by way of lien or encumbrance, whether by operation of law or by
virtue of any express or implied contract by Tenant.  Any claim to, or lien
upon, the Leased Premises arising from any act or omission of Tenant shall
accrue only against the leasehold estate of Tenant and shall be subject and
subordinate to the paramount title and rights of Landlord in and to the Leased
Premises.

 

11.1 Liens and Right to Consent.  Tenant shall not permit the Leased Premises to
become subject to any mechanics’, laborers’, materialmen’s lien, or the like on
account of labor or material furnished to Tenant or claimed to have been
furnished to Tenant in connection with work of any character performed or
claimed to have been performed on the Leased Premises by, or at the direction or
sufferance of, Tenant; provided, however, that Tenant shall have the right to
contest in good faith and with reasonable diligence (upon prior written notice
to and consent from Landlord, which may not be unreasonably withheld,
conditioned or delayed), the validity of any such lien or claimed lien if Tenant
shall give to Landlord such security as may be deemed satisfactory to Landlord
to insure payment thereof and to prevent any sale, foreclosure, or forfeiture of
the Leased Premises by reason of non‑payment thereof; provided further, however,
that on final determination of the lien or claim for lien, Tenant shall
immediately pay any judgment rendered, with all proper costs and charges, and
shall have the lien released and any judgment satisfied.

 

13

 

--------------------------------------------------------------------------------

XII. UTILITIES

 

12.0 Utilities.   From and after the Commencement Date, Tenant shall be
responsible for and promptly pay all charges for water, sewer, heat,
electricity, telecommunication services (e.g., telephone, facsimile, and
internet), and all other separately metered utility services used or consumed in
the Leased Premises. In the event said services are not separately metered
(i.e., sub-metered), Tenant shall pay its share of the charges for the service
by multiplying the amount of the charge for the service times a fraction, the
numerator of which shall be the total amount of square feet contained in the
Leased Premises and the denominator of which shall be the total gross leasable
area of all of the premises sharing a meter monitoring such service.  Tenant
shall keep the Leased Premises sufficiently heated so as to prevent freezing and
deterioration thereof and/or the equipment and facilities contained
therein.  Except to the extent of Landlord’s negligence or willful misconduct,
Landlord shall not be liable for an interruption or failure in the supply of any
utility used or consumed in the Leased Premises.  Should Landlord elect to
supply any utility used or consumed in the Leased Premises, Tenant agrees to pay
for the actual cost of same as Additional Rent.  Tenant’s obligation with
respect to payment of such utility expenses and costs incurred during the Term
shall survive expiration or termination of this Lease or the termination of
Tenant’s tenancy in the Leased Premises.

 

XIII. INDEMNITY

 

13.0 Intentionally Deleted.

 

13.1 Landlord’s Non-liability; Indemnification of Landlord.  Except for
Landlord’s negligence or willful misconduct, Landlord shall not be liable for
any loss, damage or injury of any kind or character to any person or property,
arising from any use of the Premises, or any part thereof, or caused by any
defect in any improvements located on the Premises, or any part thereof, or in
any equipment or other facility therein (except as provided in Section 5.0
above), or caused by or arising from any act or omission of Tenant, or of any
subtenants, agents, employees, contractors, subcontractors, licensees, or
invitees of Tenant, or arising out of any work or alterations performed by
Tenant or any subtenant, or by or from any accident on the Premises, or any part
thereof, or any fire or other casualty thereon, or occasioned by the failure of
Tenant to maintain the Premises, or any part thereof, in safe condition. Except
to the extent of Landlord’s negligence or willful misconduct, Tenant agrees to
pay, and to protect, indemnify, and save harmless Landlord from and against any
and all liabilities, losses, damages, costs, expenses (including reasonable
attorneys’ fees and expenses), causes of action, suits, claims, demands, or
judgments of any nature whatsoever arising from (i) any injury to or the death
of, any person, or damage to property, in, on or about the Premises, or any part
thereof or connected with the use, nonuse, condition, or occupation of the
Premises, or any part thereof; (ii) violation by Tenant of any agreement or
condition of this Lease; (iii) violation by Tenant of any contract or agreement
to which Tenant is a party or of any statute, law, ordinance, or regulation, in
each case affecting Tenant’s use of the Premises, or any part thereof;
(iv) performance of any labor or services or the furnishing of any materials or
other property in respect of the Leased Premises or any part thereof.  Landlord,
as used in this Section 13.1 shall include the Landlord's Mortgagee and their
shareholders, directors, officers, employees, agents, representatives, members,
managers, and partners.  Any indemnification under this Section 13.1 shall
constitute Additional Rent payable within twenty (20) days of demand and shall
survive the expiration or termination of this Lease or the termination of
Tenant’s tenancy in the Leased Premises, including without limitation, the
termination or rejection of this Lease in bankruptcy, but only for such matters
that may arise due to the acts or omissions of Tenant or occurring during the
Term of the Lease, as applicable.  

 

14

 

--------------------------------------------------------------------------------

XIV. INSPECTION

 

14.0 Inspection.  Upon reasonable advance written notice (but no less than 48
hours’ notice) Landlord, or Landlord’s agent, may enter the Leased Premises
during normal business hours, except during emergencies wherein Landlord may
enter at any time, for the purpose of inspecting the same, or of making repairs
which Landlord deems necessary or appropriate, and also for the purpose of
showing the Leased Premises to persons wishing to purchase the same, or within
180 days prior to the expiration of the Term, to persons wishing to rent the
Leased Premises.  Tenant shall within 270 days prior to the expiration of the
Term, permit the usual notice of “To Let” or “For Sale” to be placed on the
Leased Premises and to remain thereon without molestation.

 

XV. QUIET ENJOYMENT

 

15.0 Quiet Enjoyment.  Landlord covenants that it has the right to enter into
this Lease and that if Tenant shall timely pay all Rent and perform all of
Tenant’s covenants, obligations, terms, conditions and agreements in this Lease,
Tenant shall be entitled to peaceably and quietly occupy and enjoy possession of
the Premises, without molestation or hindrance by Landlord or any party claiming
through or under Landlord.

 

15.1  Compliance with Laws; Waste.  Tenant shall at all times comply with all
laws, statutes, ordinances, regulations, codes, orders, court decisions, or
procedural requirements of any governmental authority governing Tenant’s
particular manner of use of the Premises. Tenant shall not cause or permit any
waste to occur in the Leased Premises and shall not overload the floor of any
mechanical, electrical, plumbing or utility systems servicing the Leased
Premises.  At all times during the Term, Tenant, at Tenant’s sole cost and
expense, shall make all necessary arrangements for the removal of all waste
generated by Tenant, in accordance with all applicable rules, regulations and
environmental laws regulating disposal of such waste, and shall cause any
subtenants or others occupying any portion of the Leased Premises to dispose of
all their waste in the same manner.

 

XVI. SUBORDINATION OR SUPERIORITY

 

16.0 Subordination or Superiority.  As a condition precedent to the occurrence
of the Commencement Date, Landlord will deliver to Tenant from the current
holder (“Mortgagee”) of any existing mortgage or deed of trust (collectively,
“Mortgage”) of the Property which is senior in priority to this Lease, a
subordination, non-disturbance and attornment agreement containing customary
provisions recognizing Tenant’s right to quiet possession of the Premises and
the other rights, benefits, privileges and remedies specified in this Lease
(“SNDA”) in the form attached hereto as Exhibit G.  This Lease will become
subject and subordinate to the lien of any future Mortgage of the Property only
if and when the applicable future holder of any Mortgage and Tenant enter into
an SNDA that is reasonably acceptable to such future holder, Landlord, and
Tenant.  Tenant shall from time to time, within fifteen (15) days from the
request of Landlord or Landlord’s mortgagee, execute, acknowledge and deliver to
Landlord and Landlord’s mortgagee, an SNDA in the form attached hereto or such
other form reasonably acceptable to Landlord, Landlord’s mortgagee, and
Tenant.  If any existing Mortgagee requires that this Lease have priority over
such Mortgage, Tenant will, upon request of such Mortgagee, execute, acknowledge
and deliver to such Mortgagee an agreement acknowledging such priority, in form
reasonably approved by Tenant. In no event will any of Tenant’s trade fixtures,
inventory, books or records, accounts or other property or assets be or become
subject or subordinate to any Mortgage or other lien of any kind in favor of
Landlord or granted by Landlord to any Mortgagee or other person.

 

15

 

--------------------------------------------------------------------------------

XVII.  SURRENDER

 

17.0 Surrender.  Upon the termination of this Lease, whether by forfeiture,
lapse of time or otherwise, or upon the termination of Tenant’s right to
possession of the Leased Premises, Tenant will at once surrender and deliver up
the Leased Premises, together with all improvements thereon, to Landlord in good
condition and repair, reasonable wear and tear excepted, and in broom clean
condition.  Said improvements shall include all plumbing, lighting, electrical,
heating, cooling and ventilating fixtures and equipment used in the operation of
the Leased Premises, together with all duct work.  All additions, hardware,
non‑trade and trade fixtures and all other improvements, in or upon the Leased
Premises placed there by Tenant, including those portions of Leasehold Work
noted on Exhibit E as being removed by Tenant shall remain Tenant’s property and
may be removed by Tenant from the Leased Premises upon such termination of this
Lease by lapse of time or otherwise; provided, however, that (i) Tenant shall
pay the cost of such removal, (ii) Tenant shall be responsible for repairing any
damage caused to the Leased Premises in connection with such removal on demand,
and (iii) all electrical, plumbing, and heating outlets shall be allowed to
remain in place. If the Tenant fails to remove such alterations, decorations,
additions and improvements and restore the Leased Premises, then upon the
expiration of this Lease or upon Tenant’s vacating the Premises prior to such
expiration, all such alterations, decorations, additions and improvements shall
become, at Landlord’s option, the property of the Landlord and Tenant shall pay
the cost of such removal, delivery, and warehousing to Landlord on demand.

 

17.1 Removal of Tenant’s Property.  Upon the termination of this Lease by lapse
of time, Tenant may remove Tenant’s trade fixtures and all of Tenant’s personal
property and equipment other than such personal property and equipment as are
referred to in subsection 17.0; provided, however, that Tenant shall repair any
injury or damage to the Leased Premises which may result from such removals.  If
Tenant does not remove Tenant’s furniture, machinery, trade fixtures and all
other items of personal property of every kind and description from the Leased
Premises prior to the end of the Term, however ended, Landlord may, at its
option, remove the same and deliver the same to any other place of business of
Tenant or warehouse the same, and Tenant shall pay the cost of such removal
(including the repair of any injury or damage to the Leased Premises resulting
from such removal), delivery and warehousing to Landlord on demand, or Landlord
may treat such property as having been conveyed to Landlord with this Lease as a
Bill of Sale, without further payment or credit by Landlord to Tenant.

 

17.2 Holding Over.  Any holding over by Tenant without consent of Landlord after
the expiration of this Lease shall operate and be construed to be tenancy from
month to month only, at a monthly rental of 150% of the Base Rent previously
payable hereunder for the Term.  If, for any reason, Tenant fails to surrender
the Leased Premises on the expiration or earlier termination of this Lease with
such removal and repair obligations completed, then, in addition to the
provisions and Landlord’s rights and remedies under this Lease, Tenant shall
indemnify, defend (by counsel reasonably approved in writing by Landlord) and
hold Landlord harmless from and against any and all claims, judgments, suits,
causes of action, actual damages, losses, liabilities and expenses (including
attorneys’ fees and court costs) resulting from such failure to surrender,
including, without limitation, any claim made by any succeeding tenant based
thereon.  The foregoing indemnity shall survive the expiration or termination of
this Lease or the termination of Tenant’s tenancy in the Leased Premises.

 

16

 

--------------------------------------------------------------------------------

XVIII. DEFAULTS AND REMEDIES

 

18.0 Defaults.  Tenant agrees that any one or more of the following events shall
be considered events of default as said term is used herein:

 

(a)Tenant shall become insolvent, file a petition in bankruptcy or a petition to
take advantage of any insolvency statute, make an assignment for the benefit of
creditors, make a transfer in fraud of creditors, apply for or consent to the
appointment of a receiver of itself or of the whole or any substantial part of
its property, or file a petition or answer seeking reorganization or arrangement
under the federal bankruptcy laws, as now in effect or hereafter amended, or any
other applicable law or statute of the United States or any state thereof and
said act, filing or proceedings shall not be dismissed, revoked or terminated
within thirty (30) days following such action; or

 

(b)The Leased Premises are levied upon by any revenue officer or similar
officer; or

 

(c)Tenant fails to vacate the Leased Premises immediately upon termination or
expiration of this Lease, by lapse of time or otherwise, or fails to vacate the
Leased Premises upon termination of Tenant’s right to possession only, or
abandons the Leased Premises during the Term hereof and the continuance of such
abandonment for a period of more than thirty (30) days after Landlord has
delivered to Tenant written notice thereof; or

 

(d)Tenant shall fail to contest the validity of any lien or claimed lien and
give security to Landlord to insure payment thereof, or having commenced to
contest the same and having given such security, shall fail to prosecute such
contest with diligence, or shall fail to have the same released and satisfy any
judgment rendered thereon, and such default continues for twenty (20) days after
notice thereof in writing to Tenant; or

 

(e)Tenant shall default in any monthly payments of Base Rent required to be made
by Tenant hereunder when due as herein provided and such default continues five
(5) days after written notice of such default from Landlord; or

 

(f)Tenant’s failure to perform any other covenant or condition of this Lease
within thirty (30) days after written notice and demand, unless the failure is
of such a character as to require more than thirty (30) days to cure, in which
event Tenant’s failure to proceed diligently to cure such failure shall
constitute an event of default; or

 

(g)Tenant fails to maintain the insurance required under Section 6.2; or

 

(h)Tenant shall assign, transfer, sublet, or convey, by operation of law or
otherwise, any interest in this Lease, except as may be expressly permitted by
the terms of this Lease.

 

(i)In the event Landlord has given Tenant two or more notices under subparagraph
(f) and Tenant again defaults in any of the other covenants and agreements of
this Lease within one (1) year of giving of a notice under subparagraph (f),
Landlord may proceed as listed below after giving five (5) days written notice
of such default whether or not such default continues after said notice; or

 

17

 

--------------------------------------------------------------------------------

(j)A court of competent jurisdiction shall enter an order, judgment or decree
adjudicating Tenant bankrupt, or appointing a receiver of Tenant, or of the
whole or any substantial part of its property, without the consent of Tenant, or
approving a petition filed against Tenant seeking reorganization or arrangement
of Tenant under the bankruptcy laws of the United States, as now in effect or
hereafter amended, or any state thereof, and such order, judgment or decree
shall not be vacated or set aside or stayed within sixty (60) days from the date
of entry thereof.

 

18.1 Remedies.  Upon the occurrence of any one or more of such events of default
hereunder:

 

(a)  Landlord may immediately proceed to collect or bring action for Rent in
arrears, the unamortized costs of the Leasehold Work, or may file a Proof of
Claim in any bankruptcy or insolvency proceedings for such Rent and the
unamortized costs of the Leasehold Work actually paid to Tenant as the
Improvement Allowance, or Landlord may institute any other proceedings, whether
similar to the foregoing or not, to enforce payment thereof.

 

(b) Landlord may re-enter and re-possess the Leased Premises and any part
thereof and attempt to relet all or any part of such Leased Premises for the
account of Tenant for such rent and upon such terms and to such persons, firms
or corporations and for such period or periods as Landlord, in its reasonable
discretion, shall determine, including a term beyond the termination of this
Lease and Landlord shall not be required to accept any tenant offered by Tenant
or observe any instruction given by Tenant about such reletting, or do any act
or exercise any care or diligence with respect to such reletting or to the
mitigation of damages, except to the extent required by law.  For the purpose of
such reletting, to the extent commercially reasonable, Landlord may decorate or
make repairs, changes, alterations or additions in or to the Leased Premises to
the extent necessary, and the cost of such decoration, repairs, changes,
alterations or additions shall be charged to and be payable by Tenant as
Additional Rent hereunder, as well as any reasonable brokerage and legal fees
expended by Landlord in connection with such reletting efforts, and any sums
collected by Landlord from any new tenant obtained on account of the Tenant
shall be credited against the balance of the Rent due hereunder as aforesaid.

 

(c)  Landlord, at its option, may serve notice upon Tenant that this Lease and
the then unexpired Term hereof shall cease and expire and become void on the
date specified in such notice and thereupon, and at the expiration of the time
limited in such notice this Lease and the Term hereof granted, as well as all of
the right, title and interest of the Tenant hereunder, shall cease, expire and
become void in the same manner and with the same force and effect (except as to
Tenant’s liability) as if the date fixed in such notice were the date herein
specified for expiration of the Term.  Thereupon, Tenant shall immediately quit
and surrender to Landlord the Leased Premises, and Landlord may enter into and
repossess the Leased Premises by summary proceedings, detainer, ejectment or
otherwise, and remove all occupants thereof and, at Landlord’s option, any
property thereon without being liable to indictment, prosecution or damages
therefor or any other claim related thereto. If Landlord so terminates the
Lease, Landlord may recover from Tenant as damages, the following:

 

(i)The worth at the time of award of any unpaid Rent or other charges which had
been earned at the time of such termination; plus

 

(ii)The worth at the time of award of the amount by which the unpaid Base Rent,
Operating Costs, Additional Rent or other charges which would have been earned
after termination until the time of award exceeds the amount of such loss Tenant
proves could have been reasonably avoided; plus

 

18

 

--------------------------------------------------------------------------------

(iii)The amount by which the unpaid Base Rent, Operating Costs, Additional Rent
or other charges for the balance of the Lease Term after the time of award
exceeds the amount of such loss that Tenant proves could be reasonably avoided;
plus

 

(iv)Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform Tenant’s obligations under
this Lease or which in the ordinary course of things would be likely to result
therefrom, including, but not limited to any costs or expenses incurred by
Landlord in (1) retaking possession of the Premises, including reasonable
attorneys’ fees, (2) maintaining or preserving the Premises after the occurrence
of an Event of Default, and (3) preparing the Premises for reletting to a new
tenant, including repairs or alterations to the Premises for such reletting;
plus

 

(v) The unamortized costs of the Leasehold Work actually paid to Tenant as the
Improvement Allowance.

 

As used in subparagraphs (i) and (ii) above, the “worth at the time of award” is
computed by allowing interest at the rate provided for in Section 3.2.

 

(d) Landlord shall use commercially reasonable efforts to mitigate its damages
and relet the Premises upon terms and conditions satisfactory to Landlord.  In
no event shall Tenant be liable to Landlord for any indirect or consequential,
special or punitive damages.

 

18.2 Remedies Cumulative.  No remedy herein or otherwise conferred upon or
reserved to Landlord shall be considered to exclude or suspend any other remedy
but the same shall be cumulative and shall be in addition to every other remedy
given hereunder now or hereafter existing at law or in equity or by statute, and
every power and remedy given by this Lease to Tenant may be exercised from time
to time and as often as occasion may rise or as may be deemed expedient.  No
delay or omission of Landlord to exercise any right or power arising from any
default, shall impair such right or power or shall be construed to be a waiver
of such default or any acquiescence therein.  Neither the rights herein given to
receive, collect, sue for or distrain for any rent or rents, moneys or payments,
or to enforce the terms, provisions and conditions of this Lease, or to prevent
the breach or non‑observance thereof, or the exercise of any such right or of
any other right or remedy hereunder or otherwise granted or arising, shall in
any way affect or impair or toll the right or power of Landlord to declare the
Term hereby granted ended, and to terminate this Lease as provided for in this
Lease, or to repossess without terminating the Lease, because of any default in
breach of the covenants, provisions or conditions of this Lease.

 

18.3 No Waiver.  No waiver of any breach of any of the covenants of this Lease
shall be construed, taken or held to be a waiver of any other breach or waiver,
acquiescence in or consent to any further or succeeding breach of the same
covenant.

 

18.4 Costs and Legal Fees.  In the event Landlord commences an action for the
recovery of possession of the Leased Premises or for the recovery of Rent or
because of the breach of any covenant of this Lease by Tenant, Tenant shall pay
all costs and expenses of such litigation including actual attorneys’ fees
incurred by Landlord, provided Landlord is the prevailing party, as determined
by a court of competent jurisdiction.

 

19

 

--------------------------------------------------------------------------------

18.5 Default by Landlord. If Landlord defaults in the performance of any of the
terms, covenants and conditions of this Lease, Tenant shall promptly notify
Landlord in writing. If Landlord fails to cure such default within thirty (30)
days after receipt of such notice, or if the default is of such character as to
require more than thirty (30) days to cure and Landlord fails to commence to
cure within thirty (30) days after receipt of such notice and thereafter
diligently proceed to cure such default, then, in either such event, Tenant may
cure such default and setoff or deduct any expense so incurred from the Base
Rent, Additional Rent or any other charges otherwise due and/or bring an action
against Landlord, at law or in equity, arising out of such breach. Failure of
Landlord to pay or reimburse any sums due Tenant hereunder shall constitute a
default by Landlord.

 

XIX MAINTENANCE AND REPAIR

 

19.0  Landlord’s Obligations.  Landlord at its expense shall keep the exterior
structure, to-wit, foundation and demising walls of the Leased Premises and
shall keep the Common Areas in good condition and repair during the Term, or any
renewal or extension thereof; provided, however, that if any such repairs shall
be occasioned by the fault or neglect of Tenant or its employees or agents, then
any such repairs shall be the obligation of the Tenant and the cost of such
repairs shall be paid by Tenant.  Landlord shall replace the existing building
systems and equipment appurtenant to and/or serving the Leased Premises, as and
when needed as determined by Landlord in its reasonable discretion, which costs
of replacement shall be amortized over their useful life (without interest and
determined in accordance with general accepted accounting principles) with such
amortized costs being payable directly by Tenant as Additional Rent hereunder.
It is agreed that the cost of maintaining and replacing the roof may be included
as part of the Operating Costs under Section 9.0 hereof.

 

19.1  Tenant’s Obligations.  Tenant shall at all times during the Term, pay for
and make all other necessary maintenance and repairs and replacements (as
applicable) to the Leased Premises (other than those obligations of Landlord set
forth in Section 19.0 above including, without limitation, structural repairs to
the Building), including, but not limited to, the doors (including, without
limitation, any fire doors, man doors, overhead doors) and all mechanical
systems relating thereto, door checks, openings, windows, plate glass, store
front, slab, dock levelers, dock locks, dock enclosures, overhead lights,
fixtures, bulbs, ballasts, ceiling tiles, cranes, heating, plumbing, air
conditioning, and electrical and sewage (to main sewer lines) facilities of the
Leased Premises (including all components thereof located within the Leased
Premises), and keep and maintain the same in good condition and repair so that
at the expiration of the Lease, or any renewal or extension thereof, the Leased
Premises shall be surrendered to Landlord in the same condition that the same
are in at the commencement of said Lease, ordinary wear and tear excepted.
Tenant shall not defer any repairs or replacements to the Leased Premises by
reason of the anticipation of the expiration of the Term hereof. The surrender
of the Leased Premises upon the expiration or early termination of this Lease
shall not relieve Tenant of the obligation to pay for all repairs or
replacements to the Leased Premises which Tenant was obligated to perform during
the Term, which obligation shall survive the expiration or termination of this
Lease or the termination of Tenant’s tenancy in the Leased Premises.  Tenant
shall keep the Leased Premises in a clean, tenantable condition and shall not
permit any garbage, rubbish, refuse or dirt of any kind to accumulate in or
about the Leased Premises.

 

19.2 Refuse.  Landlord shall designate areas within the Property for placement
of dumpsters and Tenant shall supply said dumpsters and provide for refuse
removal therefrom, and the costs and expenses attributable thereto shall be paid
directly by Tenant when such costs and expenses are due and
payable.  Notwithstanding the foregoing, Tenant shall arrange for regular
janitorial services and maintenance services

20

 

--------------------------------------------------------------------------------

within the Leased Premises, and shall be responsible for all costs and expenses
associated therewith. Refuse generated by Tenant on the Property shall be
handled by Tenant pursuant to its own waste agreement(s).

 

19.3 Landlord’s Right to Repair.  In the event Tenant fails to timely perform
the maintenance obligations required of it under this Article, Landlord may
perform such obligations, and Tenant shall immediately pay Landlord for its
costs incurred, plus an administration fee equal to eighteen percent (18%) of
said costs, upon receipt of the invoice therefor.

 

19.4 Alterations.  Tenant shall not create any openings in the roof or exterior
walls without the prior written consent of Landlord.  Tenant shall make all
additions, improvements, alterations and repairs on the Leased Premises and on
and to the appurtenances and equipment thereof, required by any such
governmental authority or which may be made necessary by the act or neglect of
Tenant.  

 

XX. MISCELLANEOUS

 

20.0 Estoppel Certificates.  Tenant shall from time to time, within ten (10)
days from the request of Landlord, execute, acknowledge and deliver to Landlord,
in form reasonably satisfactory to Landlord and/or Landlord’s mortgagee, a
written statement certifying, if true and, if not, Tenant’s information and
belief as to representations that Tenant has accepted the Leased Premises, that
this Lease is unmodified and in full force and effect (or if there have been
modifications, that the same are in full force and effect as modified and
stating the modifications), that the Landlord is not in default under the Lease
or any modifications thereto, the date to which the rental and other charges
have been paid in advance, if any, or such other accurate certification
regarding the Lease as may be commercially typical for an estoppel and
reasonably required by Landlord or Landlord's mortgagee.  It is intended that
any such statement delivered pursuant to this subsection may be relied upon by a
prospective purchaser of the Leased Premises, mortgagee of the Leased Premises
and their respective successors and assigns.

 

20.1 Landlord’s Right to Cure.  Landlord may, but shall not be obligated to,
cure any default by Tenant specifically including, but not by way of limitation,
Tenant’s failure to pay impositions, obtain insurance, make repairs, or satisfy
lien claims, after complying with any notice provisions set forth in this Lease;
and whenever Landlord so elects, all costs and expenses paid by Landlord in
curing such default, including without limitation reasonable attorneys’ fees,
shall be so much Additional Rent due on the next rent date after such payment
together with interest (except in the case of said attorneys’ fees) at the rate
of fifteen percent (15%) per annum from the date of advancement to the date of
repayment by Tenant to Landlord.  

 

20.2 Amendments Must be in Writing.  None of the covenants, terms or conditions
of this Lease, to be kept and performed by either party, shall in any manner be
altered, waived, modified, changed or amended except by a written instrument,
duly signed and delivered by each party; and no act or acts, omission or
omissions or series of acts or omissions, or waiver, acquiescence or forgiveness
by Landlord as to any default in or failure of performance, either in whole or
in part, by Tenant, of any of the covenants, terms and conditions of this Lease,
shall be deemed or construed to be a waiver by Landlord of the right at all
times thereafter to insist upon the prompt, full and complete performance by
Tenant of each and all the covenants, terms and conditions hereof thereafter to
be performed in the same manner and to the same extent as the same are herein
covenanted to be performed by Tenant.

 

20.3 Notices.  All notices to or demands upon Landlord or Tenant desired or
required to be given under any of the provisions hereof, shall be in
writing.  Any notices or demands from shall be deemed to

21

 

--------------------------------------------------------------------------------

have been duly and sufficiently given if a copy thereof has been mailed via
overnight delivery by a nationally recognized express transportation company or
by United States registered or certified mail in an envelope properly stamped
and addressed as follows:

 

To Landlord:

Phoenix Newton LLC

 

401 East Kilbourn Avenue, Suite 201

 

Milwaukee, WI 53202

 

Attn: David Marks and Joseph F. LaDien, Esq.

 

To Tenant:

TPI Iowa II, LLC

 

8501 N. Scottsdale Rd., Suite 100

 

Scottsdale, AZ 85253

 

Attn: General Counsel

 

Either party may, upon prior notice to the other, specify a different agent
and/or address for the giving of notice.  

 

20.4 Intentionally Deleted.

 

20.5 Time of Essence.  Time is of the essence of this Lease, and all provisions
herein relating thereto shall be strictly construed.

 

20.6 Relationship of Parties.  Nothing contained herein shall be deemed or
construed by the parties hereto, nor by any third party, as creating the
relationship of principal and agent or of partnership, or of joint venture by
the parties hereto, it being understood and agreed that no provision contained
in this Lease nor any acts of the parties hereto shall be deemed to create any
relationship other than the relationship of Landlord and Tenant.

 

20.7 Captions.  The captions of this Lease are for convenience only and are not
to be construed as part of this Lease and shall not be construed as defining or
limiting in any way the

scope or intent of the provisions hereof.

 

20.8 Severability.  If any term or provision of this Lease shall to any extent
be held invalid or unenforceable, the remaining terms and provisions of this
Lease shall not be affected thereby, but each term and provision of this Lease
shall be valid and be enforced to the fullest extent permitted by law.

 

20.9 Law Applicable.  This Lease shall be construed and enforced in accordance
with the laws of the State where the Leased Premises are located.

 

20.10 Covenants Binding on Successors.  All of the covenants, agreements,
conditions and undertakings contained in this Lease shall extend and inure to
and be binding upon the heirs, executors, administrators, successors and assigns
of the respective parties hereto, the same as if they were in every case
specifically named, and wherever in this Lease reference is made to either of
the parties hereto, it shall be held to include and apply to, wherever
applicable, the heirs, executors, administrators, successors and assigns of such
party.  Nothing herein contained shall be construed to grant or confer upon any
person or persons, firm, corporation or governmental authority, other than the
parties hereto, their heirs, executors, administrators,

22

 

--------------------------------------------------------------------------------

successors and assigns, any right, claim or privilege by virtue of any covenant,
agreement, condition or undertaking in this Lease contained.

 

20.11 Brokerage. Landlord and Tenant each represent and warrant to the other
that, except for commissions agreed to be paid by Tenant to CBRE (the “Broker”)
pursuant to a separate agreement between the Broker and Tenant, there are no
commissions, finder’s fees or brokerage fees arising out of the transactions
contemplated by this Lease as a result of Landlord’s or Tenant’s
actions.  Landlord shall indemnify and hold Tenant harmless from and against any
and all liabilities, claims, demands, damages costs and expenses, including,
without limitation, reasonable attorneys’ fees and court costs, in connection
with claims for any such commissions, finders’ fees or brokerage fees arising
out of Landlord’s actions.  Tenant shall indemnify and hold Landlord harmless
from and against any and all liabilities, claims, demands, damages, costs and
expenses, including, without limitation, reasonable attorneys’ fees and court
costs, in connection with claims for any such commissions, finders’ fees or
brokerage fees arising out of Tenant’s actions.

 

20.12 Landlord Means Owner.  The term “Landlord” as used in this Lease, so far
as covenants or obligations on the part of Landlord are concerned, shall be
limited to mean and include only the owner or owners at the time in question of
the fee of the Leased Premises, and in the event of any transfer or transfers of
the title to such fee, Landlord herein named (and in case of any subsequent
transfer or conveyances, the then grantor) shall be automatically freed and
relieved, from and after the date of such transfer or conveyance, of all
liability as respects the performance of any covenants or obligations on the
part of Landlord contained in this Lease thereafter to be performed; provided
that any funds in the hands of such Landlord or the then grantor at the time of
such transfer, in which Tenant has an interest, shall be turned over to the
grantee, and any amount then due and payable to Tenant by Landlord or the then
grantor under any provisions of this Lease, shall be paid to Tenant. In the
event Tenant makes any claim or asserts any cause of action against Landlord as
a result of Landlord default:  (a) Tenant’s sole and exclusive remedy shall be
against the Property and all rents, issues, profits, and other income Landlord
receives from its operation of the Complex, net of all current operating
expenses, liabilities, reserves, and debt service associated with said operation
(“Net Income” for purposes of this Section 20.12 only), (b) no other real,
personal or mixed property of Landlord, wherever located, shall be subject to
levy on any judgment obtained against Landlord, (c) if such Net Income is
insufficient to satisfy any judgment, Tenant will not institute any further
action, suit, claim or demand, in law or in equity, against Landlord for or on
the account of such deficiency.  The limitations set forth in this Section 20.12
shall be applicable to, and enforceable by, Landlord and/or by any partner,
trustee, officer, employee, agent or property manager of Landlord.

 

20.13 Intentionally Deleted.

 

20.14 Signs and Trade Fixtures. Tenant shall not place any new or different
shade, awning, fence, sign or any structure or device upon or above the exterior
of the Leased Premises without first obtaining the written consent of the
Landlord in each instance, which will not be unreasonably withheld, delayed or
conditioned. Tenant may place signs upon the interior of the Leased Premises
without first obtaining the written consent of the Landlord in each instance
provided such signage complies with applicable laws. Tenant may place signs upon
the eastern exterior of the Leased Premises and in the Common Areas near the
Leased Premises and its main access and parking areas advertising its business
after first obtaining the written consent of the Landlord in each instance,
which shall not be unreasonably withheld, conditioned, or delayed, and provided
such signage complies with applicable laws. Tenant shall maintain, repair and
replace such signs and lights.

 

23

 

--------------------------------------------------------------------------------

20.15 Environmental; Indemnity.  From and after the Commencement Date and
thereafter during the entire Term, Tenant in the operation of its business on
the Leased Premises shall comply with all applicable Environmental Laws which
relate to the manufacture, ownership, use, storage and disposal of Hazardous
Materials.  Without limiting the generality of the foregoing, Tenant shall
specifically comply with all applicable Environmental Laws.  Tenant shall obtain
all environmental licenses, permits, approvals, authorizations, exemptions,
classifications, certificates and registrations (collectively, “Permits”) and
make all applicable filings required of Tenant to operate at the Leased
Premises.  The Permits and required filings shall be made available for
inspection and copying by Landlord upon reasonable notice and during business
hours.  Tenant agrees to hold harmless and indemnify Landlord from any and all
liabilities, losses, damages, costs, expenses (including reasonable attorneys’
fees and expenses), causes of action, suits, claims, demands, or judgments of
any nature whatsoever arising from (1) the presence or discharge of Hazardous
Materials on or from the Leased Premises from the transportation of disposal of
Hazardous Materials to and from the Premises in each case to the extent caused
by Tenant or its employees, invitees, agents, or contractors during the Term in
violation of Environmental Laws (as defined below), (2) any liens against the
Premises, or any part thereof, permitted or imposed by any Environmental Laws
(as defined below), or any actual or asserted liability or obligations of
Landlord or any of its affiliates or subsidiaries under any Environmental Laws
caused by Tenant, and (3) any actual or asserted liability or obligations
arising from the actions of Tenant or any of its affiliates or subsidiaries
under any Environmental Laws.  The foregoing indemnification shall survive the
expiration or termination of this Lease or the termination of Tenant’s tenancy
in the Leased Premises. In no way shall Tenant ever be held liable for Hazardous
Materials on, upon or appurtenances thereto which were introduced prior to the
Term, or by the Landlord, its employees, agents, invitees, contractors or other
tenants of the Property.  

 

Landlord shall hold harmless and indemnify Tenant from any liability, claim or
injury resulting from the presence or discharge of Hazardous Materials on or
from the Property, unless the same is caused by Tenant or its employees, agents,
or contractors. The foregoing indemnification shall survive the expiration or
termination of this Lease or the termination of Tenant’s tenancy in the Leased
Premises.  

“Hazardous Material” means any hazardous substance or any pollutant or
contaminant defined as such in (or for purposes of) the Comprehensive
Environmental Response, Compensation, and Liability Act, any so-called
“Superfund” or “Superlien” law, The Toxic Substances Control Act, or any other
federal, state or local statute, law, ordinance, code, rule, regulation, order
or decree, now or hereafter in force, regulating, relating to or imposing
liability or standards of conduct concerning any hazardous, toxic or dangerous
waste, substance or material; asbestos or any substance or compound containing
asbestos; polychlorinated biphenyls or any substance or compound containing any
polychlorinated biphenyl; petroleum and petroleum products; pesticides; and any
other hazardous, toxic or dangerous waste, substance or material.

“Environmental Laws” means the Comprehensive Environmental Response,
Compensation, and Liability Act, any so-called “Superfund” or “Superlien” law,
the Toxic Substances Control Act, or any other federal, state or local statute,
law, ordinance, code, rule, regulation, order or decree, now or hereafter in
force, regulating, relating to, or imposing liability or standards of conduct
concerning any Hazardous Material.

20.16 Security Deposit. Tenant shall, concurrently with the execution of this
Lease, deliver to Landlord thirty thousand four hundred sixty seven and 50/100
Dollars ($30,467.50) as security for the faithful performance by Tenant of all
the terms, conditions and provisions of this Lease to be performed by Tenant.
Such security deposit shall be refunded to Tenant within thirty (30 days after
the expiration of this Lease and after Tenant has vacated the Leased Premises,
but only on the condition that Tenant not be in default under this Lease and
that the Leased Premises are returned to Landlord in the condition specified in
this Lease. Should Tenant fail to carry out and perform any of the terms and
provisions contained in this Lease after the expiration

24

 

--------------------------------------------------------------------------------

of any notice and/or cure periods, then and in that event, Landlord, at its
option and in addition to any other rights or remedies Landlord may have, may
use such security deposit or any part thereof for the purpose of remedying such
default, in which event the original amount of such security deposit shall be
promptly replenished by Tenant. In no event may Tenant require Landlord to apply
such security deposit or any part thereof for rent past due or to accrue
hereunder. Such security deposit shall not be deemed to be trust funds and may
be commingled with other funds of Landlord without any interest thereon being
payable to Tenant. The relationship between Landlord and Tenant with respect to
such security deposit shall be debtor and creditor only, subject only to the
provisions of this Lease.  

 

20.17 Tenant Identity.  Tenant represents and warrants that the execution and
delivery of this Lease has been duly authorized by all necessary company action,
and the officers of Tenant who are executing and attesting to this Lease have
full power, authority and right to do so.

 

20.18 Intentionally Deleted.

 

20.19 Lender’s Requirements.  If any mortgagee or committed financier of
Landlord should require, as a condition precedent to the closing of any loan or
the disbursal of any money under the loan, that this Lease be amended or
supplemented in any commercially reasonable manner (provided that such changes
shall not (a) materially impair Tenant’s ability to use the Premises for the use
described in Section 2.0, (b) materially increase Tenant’s monetary or
non-monetary obligations hereunder, or (c) materially decrease Tenant’s rights
hereunder), Landlord shall give written notice thereof to Tenant, which notice
shall be accompanied by a Lease Supplement Agreement embodying such amendments
and supplements.  Tenant shall, within twenty (20) days after the effective date
of Landlord’s notice, either consent to such amendments and supplements and
execute the tendered Lease Supplement Agreement, or deliver to Landlord a
written statement of its reason or reasons for refusing to so consent and
execute.  Failure of Tenant to respond within said twenty (20) day period shall
be a default under this Lease without further notice.  If Landlord and Tenant
are then unable to agree on a Lease Supplement Agreement satisfactory to each of
them and to the lender within thirty (30) days after delivery of tenant’s
written statement, Landlord or Tenant shall have the right to terminate this
Lease within sixty (60) days after the end of said thirty (30) day period.

 

20.20 Certificate of Occupancy.  During the Term, Tenant shall, if required,
obtain and pay the cost of obtaining a Certificate of Occupancy (or analogous or
similar municipal permit or approval) for Tenant’s use of the Leased Premises
(and any repairs or modifications that may be required to obtain such
certificate of occupancy) and shall maintain such Certificate of Occupancy (or
analogous or similar municipal permit or approval) throughout the Term.

 

20.21 Sale or Transfer of Property. Landlord shall have the right to sell,
assign or otherwise transfer, in whole or in part, its interest in the Leased
Premises and the Property without Tenant’s consent.

 

20.22 No Personal Liability.  In no event shall any mortgagee of the Property,
or any part thereof, its nominee, or the purchaser at a foreclosure sale have
any personal liability whatsoever for any representations, warranties, covenants
or agreements of Landlord hereunder or in connection herewith, or any liability
for any security deposit or other sums deposited with Landlord, or for any
previous prepayment of Rent to Landlord.

 

20.23  Financial Information.  Tenant shall, from time to time at reasonable
intervals upon Landlord’s request no more often than twice per year and also in
the event of a Tenant default hereunder

25

 

--------------------------------------------------------------------------------

beyond any applicable notice and cure period, deliver to Landlord a copy of
Tenant’s most recent income statement and balance sheet if privately held, or if
Tenant is publicly traded, as applicable, its and its parent company’s annual
reports and forms 10Q and 10K (financial statements, annual reports and forms
hereinafter referred to as “Financial Documents”).  

 

20.24 Guaranty.  Landlord’s obligations under this Lease and in all Exhibits
attached hereto are conditioned upon receipt of a Guaranty of Lease in the form
attached hereto as Exhibit H executed by each Guarantor satisfactory to Landlord
in its sole discretion.  The death or dissolution of any Guarantor of this Lease
shall be considered a material default under the Lease.

 

20.25 Intentionally Deleted.

 

20.26 Exhibits; Addenda. All exhibits, schedules, and addenda attached to this
Lease are specifically incorporated herein and made part of this Lease

 

20.27 Counterparts; Signatures. This Lease may be executed in counterpart
signatures, each of which shall be deemed an original and together shall
constitute one instrument. Facsimile and electronic “PDF” signatures of this
Lease shall be treated as original signatures and given full force and effect.

 

 

[Rest of page intentionally left blank. Signature on following page.]

 

 

26

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease the day and
year first above written.

 

LANDLORD:

Phoenix Newton, LLC,

a Wisconsin limited liability company

 

By: /s/ David Mars

 

Name: David Mars

 

Title:  Manager

 

 

 

TENANT:

TPI Iowa II, LLC,

a Delaware limited liability company

 

By: /s/ William E. Siwek

 

Name: William E. Siwek

 

Title:  CFO

 

 

 

 

 

Signature Page to Lease by and between Phoenix Newton LLC and TPI Iowa II,, LLC

for certain premises located at 927 N 19th Avenue in Newton, Iowa

--------------------------------------------------------------------------------

EXHIBIT A

 

SITE PLAN OF PREMISES

 

[g2018030819351478348619.jpg]

 

LEGAL DESCRIPTION OF THE PROPERTY

 

Parcel 1:

THAT PART OF THE SOUTHEAST QUARTER OF THE SOUTHWEST QUARTER OF SECTION 23,
TOWNSHIP

80 NORTH, RANGE 19 WEST OF THE 5TH P.M., JASPER COUNTY, IOWA, WHICH IS BORDERED
ON THE

EAST BY THE COUNTY ROAD DESIGNATED AS E. 19TH STREET NORTH AND BORDERED ON THE
SOUTH

BY THE CITY STREET DESIGNATED AS N. 19TH AVENUE EAST AND BORDERED ON THE
NORTHWEST

BY THE CHICAGO, ROCK ISLAND & PACIFIC RAILROAD RIGHT OF WAY.

Parcel 2:

THAT PART OF THE NORTHWEST QUARTER OF THE NORTHWEST QUARTER, WHICH LIES NORTH
AND

WEST AND SOUTH AND EAST OF THE CHICAGO, ROCK ISLAND AND PACIFIC RAILROAD RIGHT
OF

WAY, OF SECTION 26, TOWNSHIP 80 NORTH, RANGE 19 WEST OF THE 5TH P.M., JASPER
COUNTY,

IOWA.

EXCEPT: THAT PART OF THE NORTHWEST ¼ OF THE NORTHWEST ¼ SOUTH AND EAST OF THE

CHICAGO, ROCK ISLAND AND PACIFIC RAILROAD RIGHT OF WAY BEING PART OF, AND NOW
KNOWN

AS, RDC SUBDIVISION OF PARCEL .H. IN THE NORTH ½ OF THE NORTHWEST ¼ OF SECTION
26,

TOWNSHIP 80 NORTH, RANGE 19 WEST OF THE 5TH P.M., CITY OF NEWTON, JASPER COUNTY,
IOWA.,

AS SHOWN IN PLAT CABINET .A., PAGE 666 IN THE OFFICE OF THE RECORDER OF JASPER
COUNTY,

IOWA.

Exhibit A to Lease by and between Phoenix Newton LLC and TPI Iowa II, LLC

for certain premises located at 927 N 19th Avenue in Newton, Iowa

--------------------------------------------------------------------------------

Parcel 3 & 4:

LOT 3 OF RDC SUBDIVISION OF PARCEL .H. IN THE NORTH ½ OF THE NORTHWEST ¼ OF
SECTION

26, TOWNSHIP 80 NORTH, RANGE 19 WEST OF THE 5TH P.M., CITY OF NEWTON, JASPER
COUNTY,

IOWA., AS SHOWN IN PLAT CABINET .A., PAGE 666.,

EXCEPT: PARCEL .A. OF LOT 3, RDC SUBDIVISION AS SHOWN IN BOOK 1156, PAGE 190,

AND EXCEPT: PARCEL .B. OF LOT 3, RDC SUBDIVISION AS SHOWN IN BOOK 1157, PAGE 54,
IN THE

OFFICE OF THE RECORDER OF JASPER COUNTY, IOWA.

Parcel 5:

LOTS 9, 10 AND 11 OF THE NORTHEAST ¼ OF SECTION 27, TOWNSHIP 80 NORTH,RANGE 19
WEST OF

THE 5TH P.M., JASPER COUNTY, IOWA, AS APPEARS IN PLAT RECORDED IN PLAT BOOK B,
PAGE 274 IN

THE OFFICE OF THE RECORDER OF JASPER COUNTY, IOWA. AND PARCEL .A. IN LOTS 7 & 8
OF THE

SUBDIVISION OF THE NORTHEAST ¼ OF SECTION 27, TOWNSHIP 80 NORTH, RANGE 19 WEST
OF THE

5TH P.M., JASPER COUNTY, IOWA AS SHOWN IN FILE 2009-00002178 IN THE OFFICE OF
THE

RECORDER OF JASPER COUNTY, IOWA.

EXCEPT: THAT PART DEEDED TO THE CITY OF NEWTON FOR RIGHT OF WAY PURPOSES IN FILE
2009-

00004936 IN THE OFFICE OF THE RECORDER OF JASPER COUNTY, IOWA.

Parcel 6:

PART OF LOT 2 OF THE NORTHEAST QUARTER OF SECTION 27, TOWNSHIP 80 NORTH, RANGE
19

WEST OF THE 5TH P.M., JASPER COUNTY, IOWA, AS APPEARS IN PLAT RECORDED IN PLAT
BOOK B

PAGE 274 IN THE OFFICE OF THE RECORDER OF SAID COUNTY DESCRIBED AS: FROM THE
POINT OF

INTERSECTION OF THE CENTER LINE OF EAST 8TH STREET NORTH IN THE CITY OF NEWTON,
IOWA

(FORMERLY THE COLLEGE FARM ROAD) WITH THE SOUTH LINE OF THE NORTHEAST QUARTER OF

SAID SECTION 27, WHICH POINT IS 158.7 FEET WEST OF THE SOUTHEAST CORNER OF THE

SOUTHWEST QUARTER OF THE NORTHEAST QUARTER OF SAID SECTION 27, RUN THENCE NORTH

ALONG THE CENTER LINE OF SAID STREET, 922.2 FEET, THENCE, RUN EAST 583.2 FEET TO
THE POINT

OF BEGINNING; FROM THIS POINT OF BEGINNING RUN SOUTH PARALLEL TO THE CENTER LINE
OF

SAID STREET, 384.9 FEET TO THE NORTH BOUNDARY LINE OF THE CHICAGO, ROCK ISLAND
AND

PACIFIC RAILROAD RIGHT OF WAY, THENCE NORTHEASTERLY ALONG SAID RIGHT OF WAY LINE
561FEET, THENCE WEST 402.9 FEET TO THE PLACE OF BEGINNING AND THAT PART OF SAID
LOT 2

DESCRIBED AS: FROM THE POINT OF INTERSECTION OF THE CENTER LINE OF EAST 8TH
STREET

NORTH IN THE CITY OF NEWTON, IOWA (FORMERLY THE COLLEGE FARM ROAD) WITH THE
SOUTH

LINE OF THE NORTHEAST QUARTER OF SAID SECTION 27, WHICH POINT IS 158.7 FEET WEST
OF THE

SOUTHEAST CORNER OF THE SOUTHWEST QUARTER OF THE NORTHEAST QUARTER OF SAID
SECTION

27, RUN THENCE NORTH ALONG THE CENTER LINE OF SAID STREET, 922.2 FEET TO THE
POINT OF

BEGINNING; FROM THIS POINT OF BEGINNING RUN NORTH 360 FEET TO THE NORTHWEST
CORNER

OF SAID LOT 2, THENCE EAST 1352 FEET TO THE NORTHEAST CORNER OF SAID LOT 2,
THENCE

SOUTHWESTERLY ALONG THE NORTH LINE OF THE CHICAGO, ROCK ISLAND & PACIFIC
RAILROAD

RIGHT OF WAY 510.3 FEET, THENCE WEST 986.1 FEET TO THE PLACE OF BEGINNING.

EXCEPT: THAT PART DEEDED TO THE CITY OF NEWTON FOR RIGHT OF WAY PURPOSES IN FILE
2009-

00004936 IN THE OFFICE OF THE RECORDER OF JASPER COUNTY, IOWA.

Parcel 7:

THE NORTH 257.9 FEET OF THE WEST 583.2 FEET OF THE SOUTH 11 ACRES OF LOT 2,
SUBDIVISION

OF THE NORTHEAST QUARTER OF SECTION 27, TOWNSHIP 80 NORTH, RANGE 19 WEST OF THE
5TH

P.M., JASPER COUNTY, IOWA, AS APPEARS IN PLAT BOOK D, PAGE 119, IN THE OFFICE OF
THE

RECORDER OF JASPER COUNTY, IOWA.

 

 

Exhibit A to Lease by and between Phoenix Newton LLC and TPI Iowa II, LLC

for certain premises located at 927 N 19th Avenue in Newton, Iowa

--------------------------------------------------------------------------------

EXHIBIT A-1

 

SITE PLAN OF EXCLUSIVE PARKING AREA

 

[g2018030819351481948620.jpg]

 

After the execution of this Lease, the Landlord and Tenant shall mutually agree
on the 400 parking spaces in Parking Lot D to which Tenant shall have the right
to exclusively utilize.

 

 

Exhibit A-1 to Lease by and between Phoenix Newton LLC and TPI Iowa II, LLC

for certain premises located at 927 N 19th Avenue in Newton, Iowa

--------------------------------------------------------------------------------

EXHIBIT B

 

RULES AND REGULATIONS

 

1.All deliveries are to be made to designated service or receiving areas in the
back of the Leased Premises and Tenant shall request delivery trucks to approach
their service or receiving areas by designated service routes and drives.

 

2.Tractor trailers which must be unhooked or parked must use steel plates under
dolly wheels to prevent damage to the asphalt paving surface.  In addition,
wheel blocking must be available for use.

 

3.Tenant is responsible for storage and removal of trash, refuse and garbage
from the interior of the Premises.  Tenant shall not dispose of the following
items in sinks or commodes:  plastic products (plastic bags, straws, boxes);
sanitary napkins; tea bags, cooking fats, cooking oils; any meat scraps or
cutting residue; petroleum products (gasoline naphtha, kerosene, lubricating
oils); paint products (thinner, brushes); or any other item which the same are
not designed to receive.  

 

4.Other than as permitted under the provisions of Section 20.14, Tenant shall
not permit or suffer any advertising medium to be placed on walls, on Tenant's
exterior windows, on standards in the Common Area, if any, on the sidewalks or
on the parking lot areas or light poles.  Other than as permitted under the
provisions of Section 20.14, no permission, expressed or implied, is granted to
exhibit or display any banner, pennant, sign, and trade or seasonal decoration
of any size, style or material within the Building or outside the Leased
Premises.

 

5.Tenant shall not permit or suffer the use of any advertising medium that can
be heard or experienced outside of the Leased Premises, including without
limiting the generality of the foregoing, flashing lights, searchlights, loud
speakers, phonographs, radios, or television.  Except as provided herein, no
radio television or other communication antenna equipment or device is to be
mounted, attached or secured to any part of the roof, exterior surface, or
anywhere outside the Leased Premises, unless Landlord has previously given its
written consent. It is agreed that Tenant shall be allowed to install a
satellite dish (approximately 3’ in diameter) on the roof of the Leased Premises
and shall be permitted to install security cameras and related equipment on the
exterior and interior of the Premises and Building. However, no other roof
penetrations will be allowed without Landlord’s written consent.

 

6.Tenant shall not permit or suffer any portion of the Leased Premises to be
used for lodging purposes.

 

7.Tenant shall not, in or on any part of the Common Area:

 

Exhibit B to Lease by and between Phoenix Newton LLC and TPI Iowa II, LLC

for certain premises located at 927 N 19th Avenue in Newton, Iowa

--------------------------------------------------------------------------------

(a)Vend, peddle, or solicit orders for sale or distribution of any merchandise,
device, service, periodical, book, pamphlet, or other material whatsoever;

 

(b)Exhibit any sign, placard, banner, notice or other written material, except
for activities as approved by Landlord;

 

(c)Distribute any circular, booklet, handbill, placard or other material, except
for activities as approved by Landlord;

 

(d)Solicit membership in any organization, group or association or contribution
for any purpose;

 

(e)Create a nuisance;

 

(f)Use any Common Area for any purpose when none of the other retail
establishments within the Building is open for business or employment, except
for activities as approved by Landlord;

 

(g)Throw, discard, or deposit any paper, glass or extraneous matter of any kind
except in designated receptacles, or create litter or hazards of any kind;

 

(h)Deface, damage or demolish any sign, light standard or fixture, landscaping
materials or other improvements within the Building, or the property of
customers, business invites, or employees situated within the Building.

 

8.Tenant’s use of the Leased Premises or any Common Area shall not violate any
local fire or life safety ordinances, or require a higher density or alternative
method of fire suppression, except as otherwise permitted under this Lease.

 

 

 

Exhibit B to Lease by and between Phoenix Newton LLC and TPI Iowa II, LLC

for certain premises located at 927 N 19th Avenue in Newton, Iowa

--------------------------------------------------------------------------------

EXHIBIT C

 

BASE RENT SCHEDULE

 

Initial Term*

Lease Year/Months

Sq. Ft.

Base Rent Per Sq. Ft

Monthly Rent

Annual Rent

03/01/2018 – 08/31/2018

60,000

$3.50

$17,500.00

$105,000.00

09/01/2018 – 02/28/2019

80,000

$3.50

$23,333.33

$140,000.00

03/01/2019 – 02/29/2020

106,121

$3.61

$31,924.73

$383,096.81

03/01/2020 – 02/28/2021

106,121

$3.71

$32,809.08

$393,708.91

03/01/2021 – 02/28/2022

106,121

$3.82

$33,781.85

$405,382.22

03/01/2022 – 02/28/2023

106,121

$3.94

$34,843.06

$418,116.74

 

* Monthly Base Rent payable during the first three (3) years of the Initial Term
is subject to additional costs of amortizing the Improvement Allowance pursuant
to Section 5.1 of the Lease as shown on Exhibit C-1 attached hereto.  

First Extended Term

Lease Year/Months

Sq. Ft.

Base Rent Per Sq. Ft

Monthly Rent

Annual Rent

03/01/2023 – 02/29/2024

106,121

$4.06

$35,904.27

$430,851.26

03/01/2024 – 02/28/2025

106,121

$4.18

$36,965.48

$443,585.78

03/01/2025 – 02/28/2026

106,121

$4.31

$38,115.13

$457,381.51

03/01/2026 – 02/28/2027

106,121

$4.44

$39,264.77

$471,177.24

03/01/2027 – 02/28/2028

106,121

$4.57

$40,414.41

$484,972.97

Second Extended Term

Lease Year/Months

Sq. Ft.

Base Rent Per Sq. Ft

Monthly Rent

Annual Rent

03/01/2028 – 02/29/2029

106,121

$4.71

$41,652.49

$499,829.91

03/01/2029 – 02/28/2030

106,121

$4.85

$42,890.57

$514,686.85

03/01/2030 – 02/28/2031

106,121

$4.99

$44,128.65

$529,543.79

03/01/2031 – 02/29/2032

106,121

$5.14

$45,455.16

$545,461.94

03/01/2032 – 02/28/2028

106,121

$5.30

$46,870.11

$562,441.30

 

 

Exhibit C to Lease by and between Phoenix Newton LLC and TPI Iowa II, LLC

for certain premises located at 927 N 19th Avenue in Newton, Iowa

--------------------------------------------------------------------------------

EXHIBIT C-1

 

Improvement Allowance AMORTIZATION SCHEDULE

 

The amortization schedule on the next page assumes that the entire Improvement
Allowance is actually reimbursed to Tenant on or before April 1, 2018.  The
actual payment amortization will be calculated based upon such portion of the
Improvement Allowance actually reimbursed to Tenant, with payments starting on
the first of the month that is at least 30 days after the date of the final
disbursement.

 

The parties agree to execute and deliver an instrument that confirms the total
amount of the Improvement Allowance actually reimbursed to Tenant and includes a
final amortization schedule.

 




Exhibit C-1 to Lease by and between Phoenix Newton LLC and TPI Iowa II, LLC

for certain premises located at 927 N 19th Avenue in Newton, Iowa

--------------------------------------------------------------------------------

[g2018030819351489848621.jpg]

 

 

Exhibit C-1 to Lease by and between Phoenix Newton LLC and TPI Iowa II, LLC

for certain premises located at 927 N 19th Avenue in Newton, Iowa

--------------------------------------------------------------------------------

EXHIBIT D

 

GENERAL DESCRIPTION OF LANDLORD’S WORK

 

Item

Description

Due Date

1

Paint existing offices

March 31

2

Fully encapsulate all lead paint in the Premises and ensure the encapsulation
remains intact during the Term, except for any disruptions to the encapsulation
caused by Tenant or Tenant’s contractors or invitees

March 31

3

Remove and remediate mold, if any, in the Premises

March 31

4

Replace ceiling tiles in existing office

March 31

5

Remove all asbestos containing materials from the Premises in accordance with
state and federal requirements; asbestos remediation shall be performed by an
asbestos removal contractor licensed in the state of Iowa

March 31

6

Remove carpet in offices, grind and seal floors

March 31

7

Clean and paint restrooms and fixtures

March 31

8

New HVAC in office and restrooms

March 31

9

Install new lighting to tenant spec provided

•Provided, that, Landlord shall pay the first $60,000 of the related lighting
bid, Tenant shall pay Landlord for amounts between $60,001 and $160,000, and
Landlord shall pay for all amounts above $160,000

March 31

10

Install gas-fired heating units, plant must maintain 63º F with only this system
running

March 31

11

Submeter gas and electric

March 31

12

Paint warehouse walls and deck

March 31

13

Ensure code compliant fire suppression system for standard nonflammable
warehouse/distribution use; provided, that, the purchase of new sprinkler heads
will be Tenant’s responsibility

March 31

14

Floor finish, including cleaning and leveling.   Higher grade finishes will be
at Tenant’s expense.

March 31

15

Parking lot lights

March 31

16

One (1) new grade level door on the east side of the Premises

March 31

17

Fire alarms and strobe lights per code/fire marshal

March 31

18

Clearly marked and maintained exit pathways, including pathways that lead
through adjacent buildings for emergency exit

March 31

 

Landlord and Tenant shall cooperate in good faith to ensure that items of
Landlord’s Work or areas in which Landlord’s Work will be performed in a manner
to assist Tenant in timely coordinating and completion of Tenant’s Work, to the
extent possible.

 

 

Exhibit D to Lease by and between Phoenix Newton LLC and TPI Iowa II,  LLC

for certain premises located at 927 N 19th Avenue in Newton, Iowa

 

--------------------------------------------------------------------------------

EXHIBIT E

 

Description of Leasehold Work

 

Item

Description

1

Compressed air equipment and related plumbing

 

-TPI will own and remove mechanical equipment at termination of lease

 

-Installed plumbing would remain after termination of lease

2

Electrical upgrades to (Class I Division 2 changes)

 

-Installed electrical equipment would remain after termination of lease.

3

Trash compactor

 

-TPI will own and remove mechanical equipment at termination of lease

4

Back-up generator and associated wiring.

 

- TPI will own and remove the back-up generator at termination of lease

 

- Associated wiring would remain after termination of lease.

5

Modify and upgrade fire suppression system.

 

-TPI will own and remove process specific fire suppression systems at
termination of lease.

 

-Fire suppression systems for general building protection would remain after
termination of lease.

6

New lighting to Tenant’s spec

 

-Provided, that, Landlord shall pay the first $60,000 of the related lighting
bid, Tenant shall pay Landlord for amounts between $60,001 and $160,000, and
Landlord shall pay for all amounts above $160,000

 

 

 

 

Exhibit E to Lease by and between Phoenix Newton LLC and TPI Iowa II, LLC

for certain premises located at 927 N 19th Avenue in Newton, Iowa

 

--------------------------------------------------------------------------------

EXHIBIT F

 

Work Letter for Leasehold Work

 

Leasehold Work

1.Authorized Representatives.

(a)Tenant designates _________________________ (“Tenant’s Authorized
Representative”) as the person authorized to approve in writing all plans,
drawings, specifications, change orders, charges and approvals pursuant to this
Exhibit F (and the acts of the aforenamed person shall be sufficient to bind
Tenant).  Tenant may designate a substitute Tenant’s Authorized Representative
by written notice to Landlord.  Landlord shall not be obligated to respond to
any instructions, approvals, changes, or other communications from anyone
claiming to act on Tenant’s behalf other than Tenant’s Authorized
Representative.  All references in this Exhibit F to actions taken, approvals
granted, or submissions made by Tenant shall mean that such actions, approvals
or submissions have been taken, granted or made, in writing, by Tenant’s
Authorized Representative acting for Tenant.  Except where expressly stated to
the contrary, all approvals required of Tenant herein shall not be unreasonably
withheld, conditioned or delayed.

(b)Landlord designates _________________________ (“Landlord’s Authorized
Representative”) as the person authorized to approve in writing all plans,
drawings, specifications, change orders, charges and approvals pursuant to this
Exhibit F (and the acts of the aforenamed person shall be sufficient to bind
Landlord).  Landlord may designate a substitute Landlord’s Authorized
Representative by written notice to Tenant.  Tenant shall not be obligated to
respond to any instructions, approvals, changes, or other communications from
anyone claiming to act on Landlord’s behalf other than Landlord’s Authorized
Representative.  All references in this Exhibit F to actions taken, approvals
granted, or submissions made by Landlord shall mean that such actions, approvals
or submissions have been taken, granted or made, in writing, by Landlord’s
Authorized Representative acting for Landlord. Except where expressly stated to
the contrary, all approvals required of Landlord herein shall not be
unreasonably withheld, conditioned or delayed.

2.Intentionally Omitted.  

3.Plans for Leasehold Work.  Tenant shall cause preliminary drawings or
reasonably detailed drawings or explanations of work, to the extent applicable
and practical, for each portion of the Leasehold Work for submission to
Landlord.  Tenant’s Authorized Representative and Landlord’s Authorized
Representative, and such other representatives as either party desires, shall
meet as needed to review, address concerns, and approve all such drawings.  No
material changes shall be made to the final preliminary drawings without
Landlord’s prior written approval.  As stated in this Section 3(a), the final
preliminary drawings that have been submitted by Tenant and approved by Landlord
shall hereinafter be referred to herein as the “Leasehold Plans”.  

4.Leasehold Contractors.  Upon Landlord’s approval of the Leasehold Plans,
Tenant shall engage one or more appropriate licensed and qualified contractors
(reasonably approved by Landlord) to perform the Leasehold Work.  In addition to
Tenant’s indemnification obligations elsewhere in this Exhibit F and the Lease,
Tenant hereby agrees to indemnify and hold Landlord harmless from and

Exhibit F to Lease by and between Phoenix Newton LLC and TPI Iowa II, LLC

for certain premises located at 927 N 19th Avenue in Newton, Iowa

 

--------------------------------------------------------------------------------

against any loss, liability, costs and expenses (including, without limitation,
attorneys’ fees) incurred by or claimed against Landlord associated with any
labor unrest as a result of or in any way arising from Tenant’s use of non-union
trades.

5.Cost of Leasehold Work.  The cost of the design and construction of the
Leasehold Work (including all “soft” costs, including costs paid by Landlord in
association with the Leasehold Work [collectively, the “Landlord’s Costs”])
(collectively, the “Leasehold Cost”) shall be borne by Tenant, but subject to an
offset based on the amount of the Improvement Allowance described in Section 6
below (which shall be borne by Landlord).  Any portion of the Leasehold Cost
that is in excess of the Improvement Allowance shall be borne by Tenant
(“Tenant’s Expenses”).

6.Improvement Allowance and Disbursements.  Landlord has agreed to provide
Tenant with the Improvement Allowance set forth in Section 5.1 of the
Lease.  The Improvement Allowance shall be applied toward the Leasehold Cost as
a reimbursement to Tenant as outlined in this Section 6.  From time to time, but
not more than twice in any calendar month (i) completion of any distinct portion
of the Leasehold Work in accordance with the applicable Leasehold Plans, (ii)
Landlord’s receipt of a copy of the applicable invoice or contract being paid
with such funds, (iii) Landlord’s receipt of a copy of a final unconditional
lien waiver from such materialman or contractor being paid with such funds to
the extent Tenant is reasonably able to require lien waivers from such party and
in such event Tenant is not able to obtain a lien waiver due to the type of
supplier or vendor, Tenant shall provide such other evidence of payment as
Landlord may reasonably request, Landlord will provide Tenant reimbursement for
the portion of the applicable Leasehold Work, within five business days’ after
request in accordance with the above deliveries, in an aggregate amount not to
exceed the Improvement Allowance.  Following Landlord’s payment of the entire
Improvement Allowance, Landlord will amortize the entire Improvement Allowance
over the first three years of the Lease term at an annual interest rate of five
percent (5%), payable by Tenant monthly, subject to the repayment provision in
Section 5.1 of the Lease.  Tenant’s failure to timely pay such amounts owed
hereunder shall be considered a default under this Lease.

7.Change Orders.  If, after preparation, review and approval of the Leasehold
Plans, Tenant requests any change or addition to the work and materials to be
provided pursuant to the Leasehold Plans that have a material impact on the
Building systems, or structural integrity of the Building, Tenant shall obtain
Landlord’s consent, which may be withheld in Landlord’s reasonable
discretion.  If such change order requested by Tenant also requires Landlord to
make changes in the Building systems or the Building’s structural components,
then all additional costs and expenses incurred by Landlord attributable such
changes shall also be included in the Leasehold Cost for purposes of the
foregoing calculation.  

8.Disputes. If Tenant’s Authorized Representative and Landlord’s Authorized
Representative cannot agree upon any material approvals or actions hereunder
despite their good faith efforts, either party may, upon written notice to the
other, submit such dispute to the parties’ executive officers, who shall meet to
attempt to resolve the dispute by good faith negotiations. If the parties are
unable to resolve such dispute within thirty (30) days after such notice is
received, either party may submit the dispute to binding arbitration.

 

9.Construction of the Leasehold Work. Tenant shall contractually require the
Leasehold Work to be completed in accordance with the terms of this Exhibit F;
and specifically, all of the following:

Exhibit F to Lease by and between Phoenix Newton LLC and TPI Iowa II, LLC

for certain premises located at 927 N 19th Avenue in Newton, Iowa

 

--------------------------------------------------------------------------------

 

(a)Landlord’s General Conditions.  Tenant’s and Tenant’s Agents’ (defined below)
construction of the Leasehold Work shall comply with the following:  (i) the
Leasehold Work shall be constructed in material conformance with the Leasehold
Plans; and (ii) Tenant shall abide by all reasonable rules made by Landlord’s
Authorized Representative with respect to the use of freight, loading dock and
service elevators, storage of materials, coordination of work with the
contractors of other tenants, and any other matter in connection with this
Exhibit F.  For purposes herein, Tenant’s contractors and others retained by
Tenant to perform the Leasehold Work shall collectively be referred to as
“Tenant’s Agents”.

 

(b)Indemnity.  Tenant’s indemnity of Landlord as set forth in the Lease shall
also apply with respect to any and all costs, losses, damages, injuries and
liabilities related in any way to any negligent act or omission of Tenant or
Tenant’s Agents, or anyone directly or indirectly employed by any of them, or in
connection with Tenant’s non-payment of any amount arising out of the Leasehold
Work.  

 

(c)Requirements of Tenant’s Agents.  Each of Tenant’s Agents shall warranty to
Tenant and for the benefit of Landlord that the portion of the Leasehold Work
for which it is responsible shall be free from any material defects in
workmanship and materials for a period of not less than one (1) year from the
date of completion thereof.  Each of Tenant’s Agents shall be responsible for
the replacement or repair of all work done or furnished in accordance with its
contract that shall become defective within one (1) year after the completion of
the work performed by such contractor or subcontractors.  The correction of such
work shall include all additional expenses and damages incurred in connection
with such removal or replacement of any or all part of the Leasehold Work,
and/or the Building and/or Common Areas that may be damaged or disturbed
thereby.  All such warranties as to materials or workmanship of or with respect
to the Leasehold Work shall be contained in the applicable contract or
subcontract, as the case may be.

 

(d)Insurance Requirements.

 

(1)General Coverages.  All of Tenant’s Agents shall carry worker’s compensation
insurance covering all of their respective employees, and shall also carry
public liability insurance, including property damage, all with limits, in form
and with companies as are required to be carried by Tenant as set forth in the
Lease.

 

(2)Special Coverages.  Tenant shall require Tenant’s Agents to carry “Builder’s
All Risk” insurance in an amount approved by Landlord covering the construction
of the Leasehold Work, and such other insurance as Landlord may reasonably
require, it being understood and agreed that the Leasehold Work shall be insured
by Tenant pursuant to the Lease immediately upon completion thereof.  Such
insurance shall be in amounts and shall include such extended coverage
endorsements as may be reasonably required by Landlord including, but not
limited to, the requirement that all of Tenant’s Agents shall carry excess
liability and Products and Completed Operation Coverage insurance, each in
amounts not less than $1,000,000 per incident, $2,000,000 in aggregate, and in
form and with companies as are required to be carried by Tenant as set forth in
the Lease.

 

(3)General Terms.  Certificates for all insurance carried by Tenant pursuant to
this Section 9(d) shall be delivered to Landlord before the commencement of
construction of the Leasehold Work and upon request as to any contractor.  All
such policies of insurance maintained by

Exhibit F to Lease by and between Phoenix Newton LLC and TPI Iowa II, LLC

for certain premises located at 927 N 19th Avenue in Newton, Iowa

 

--------------------------------------------------------------------------------

Tenant must contain a provision that the company writing said policy will give
Landlord not less than thirty (30) days prior written notice of any cancellation
of lapse of the effective date or any reduction in the amounts of such
insurance.  In the event that the Leasehold Work is damaged by any cause during
the course of the construction thereof, Tenant shall immediately repair the same
at Tenant’s sole cost and expense; provided, however, Landlord shall bear the
cost of such repair to the extent such damage is caused by Landlord's or its
contractor's or representative's gross negligence or willful
misconduct.  Tenant’s Agents shall maintain all of the foregoing insurance
coverage in force until the Leasehold Work is fully completed and accepted by
Landlord.  All policies carried by Tenant under this Section 9(d) shall insure
Landlord and Landlord’s agents and Tenant, as their interests may appear.  All
insurance, except Workers’ Compensation, maintained by Tenant’s Agents shall
preclude subrogation claims by the insurer against anyone insured
thereunder.  Such insurance shall provide that it is primary insurance as
respects the owner and that any other insurance maintained by owner is excess
and noncontributing with the insurance required hereunder.  The requirements for
the foregoing insurance shall not derogate from the provisions for
indemnification of Landlord by Tenant under other sections of this Exhibit F.

 

(e)Governmental Compliance.  The Leasehold Work shall comply in all respects
with the following:  (i) all applicable state, federal, city or
quasi-governmental laws, codes, ordinances and regulations, as each may apply
according to the rulings of the controlling public official, agent or other
person; (ii) applicable standards of the American Insurance Association
(formerly, the National Board of Fire Underwriters) and the National Electrical
Code; and (iii) building material manufacturer’s specifications.

 

(f)Intentionally Omitted.  

 

(g)Punchlist and Possession.  Prior to the Commencement Date, Tenant shall
schedule a mutually agreeable time with Landlord to walk through the Premises
and prepare a punch list setting forth any defects, damage or incomplete work
(whether it be Tenant’s Work (including Leasehold Work), Landlord’s Work, as
well as any building equipment or systems that are not in good working
order).  Landlord and Tenant, as applicable, will endeavor to cause the items
described in the punch list to be corrected and completed within thirty (30)
days after the punch list has been finalized.  The existence of such punch list
items shall not postpone the Commencement Date or the obligation of Tenant to
pay Rent.  

 

(h)Inspection by Landlord.  Landlord shall have the right to inspect the
Leasehold Work at all times, provided however, that Landlord’s failure to
inspect the Leasehold Work shall in no event constitute a waiver of any of
Landlord’s rights hereunder nor shall Landlord’s inspection of the Leasehold
Work constitute Landlord’s approval of the same.  

 

10.Lease Default.  Notwithstanding any provision of the Lease or this Exhibit F,
in the event of a default by Tenant beyond applicable cure periods under the
Lease, in addition to all other rights and remedies available to Landlord,
Landlord shall have the right to withhold payment of the Improvement Allowance.

 

Exhibit F to Lease by and between Phoenix Newton LLC and TPI Iowa II, LLC

for certain premises located at 927 N 19th Avenue in Newton, Iowa

 

--------------------------------------------------------------------------------

EXHIBIT G

 

FORM OF SNDA

 

SUBORDINATION, NONDISTURBANCE, ATTORNMENT

AND ESTOPPEL AGREEMENT

 

This Agreement is made and entered into as of _________, 2017, by, between and
among _____________________________, a _____________ (“Tenant”), with a mailing
address of___________________________________________________________________,
PHOENIX NEWTON LLC, a Wisconsin limited liability company (“Landlord”) with a
mailing address of 1818 North Farwell Avenue, Milwaukee, Wisconsin 53202, and
TRUSTONE FINANCIAL FEDERAL CREDIT UNION (“Lender”), with a mailing address of
14601 27th Avenue North, Suite 104, Plymouth, Minnesota 55447.

 

WITNESSETH:

 

WHEREAS, Tenant entered into a Lease (“Lease”) with Landlord whereby Landlord
demised to Tenant certain premises located at Suite _______,
_____________________ Newton, Iowa (“Leased Premises”) on a portion of the real
property legally described in Exhibit A attached hereto (“Real Estate”).

 

WHEREAS, a copy of the Lease, as amended, is attached hereto as Exhibit B. [If
SNDA is being recording, the lease may not be attached]

 

WHEREAS, Landlord intends to execute and deliver to Lender or has previously
executed and delivered, a mortgage and assignment of leases, rents and purchase
agreements (collectively, the “Mortgage and Assignment”) to be filed with the
real estate records for Jasper County, Iowa encumbering the Real Estate.

 

WHEREAS, Lender, as a condition to make a loan secured by the Mortgage and
Assignment (the “Loan”), has required the execution of this Agreement.

 

WHEREAS, Tenant, Landlord and Lender desire to confirm their understanding with
respect to the Lease, the Mortgage and Assignment.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and to induce Lender to make the Loan to Landlord, the parties do
hereby covenant and agree as follows:

 

1.The Lease and all rights of Tenant thereunder and Tenant’s interest in the
Leased Premises and the Real Estate pursuant to the Lease shall be subject and
subordinate to the lien of the Mortgage and Assignment and to all amendments,
renewals, modifications, consolidations, replacements, and extensions thereof,
to the full extent of the principal sum secured thereby and interest accrued and
from time to time unpaid thereon.

 

Exhibit G to Lease by and between Phoenix Newton LLC and TPI Iowa II, LLC

for certain premises located at 927 N 19th Avenue in Newton, Iowa

--------------------------------------------------------------------------------

2.So long as Tenant is not in default (beyond any period given Tenant to cure
such default) in the payment of rent, additional rent or other charges, or in
the performance of any of the terms, covenants or conditions of the Lease, on
Tenant’s part to be performed, or Tenant is not in default in any payment or
performance due to Lender under any instrument evidencing any indebtedness of
Tenant to Lender, if any, Tenant shall not be interfered with or disturbed by
Lender in Tenant’s possession and occupancy of the Leased Premises during the
original or any renewal term of the Lease, or any extension thereof duly
exercised by Tenant.

 

3.If the interests of Landlord shall be transferred to and/or owned by Lender by
reason of judicial foreclosure, power of sale foreclosure or other proceedings
brought by it in lieu of or pursuant to a foreclosure, or by any other manner
including, but not limited to, Lender’s exercise of its rights under any
assignment(s) of leases and rents, and Lender succeeds to the interest of
Landlord under the Lease, Lender shall, within sixty (60) days after the end of
any redemption period, if any, or after execution and delivery of documents
effecting such a transfer in lieu of foreclosure, provide written notice to
Tenant of Lender’s succession to Landlord’s interest under the Lease;
thereafter, subject to Tenant’s and Lender’s performance of all of its
obligations under the Lease, Tenant shall be bound to Lender under all of the
terms, covenants and conditions of the Lease, for the balance of the term
thereof remaining and any renewal or extension thereof duly exercised by Tenant
with the same force and effect as if Lender were the landlord under the Lease,
and Tenant shall attorn to Lender as its landlord.  Such attornment shall be
effective and self‑operative, without the execution of any further instruments
on the part of any of the parties hereto, immediately upon Lender providing such
notice on Tenant.  The respective rights and obligations of Tenant and Lender
upon such attornment shall, to the extent of the then remaining balance of the
term of the Lease, and any period of renewal or extension duly exercised by
Tenant as provided for in the Lease, be the same as now set forth therein, it
being the intention of the parties hereto for this purpose to incorporate the
Lease, in this Agreement by reference with the same force and effect as if set
forth at length herein.  After providing the notice specified herein to Tenant,
Tenant shall, from and after such event, have the same remedies against Lender
for the breach of an agreement contained in the Lease, that Tenant might have
had under the Lease, against the prior landlord thereunder; provided, however,
Lender shall not be:

 

 

a.

liable for any act or omission of any prior landlord, including, but not limited
to, Landlord;

 

 

 

b.

subject to any offsets or defenses which Tenant might have against any prior
landlord, including, but not limited to, Landlord;

 

 

 

c.

bound by any rent or additional rent which Tenant might have paid for more than
one (1) month in advance to any prior landlord, including, but not limited to,
Landlord;

 

 

 

d.

bound by any amendment or modification of the Lease without Lender’s consent;

 

 

 

e.

bound by any provision in the Lease, granting Tenant an option or right of first
refusal, to purchase the Real Estate or the Leased Premises; and

 

 

Exhibit G to Lease by and between Phoenix Newton LLC and TPI Iowa II, LLC

for certain premises located at 927 N 19th Avenue in Newton, Iowa

--------------------------------------------------------------------------------

 

f.

have any obligation with respect to any security deposit made to Landlord,
unless physically deposited with Lender.

 

 

Neither Lender nor any other party who, from time to time, shall be included in
the definition of Lender hereunder shall have any liability or responsibility
under or pursuant to the terms of this Agreement or the Lease, after such party
ceases to own any interest in or to the Real Estate.

 

4.Tenant acknowledges that Landlord has assigned the Lease, and all rents and
other payments due under the Lease, to Lender as security for the Loan.  Tenant
further acknowledges that Lender may, at its option, at any time direct that
Tenant make all such rent and other payments directly to Lender or to any
receiver duly appointed with respect to the Real Estate by written notice to
Tenant.  Upon receipt of such notice, Landlord hereby authorizes and directs
Tenant and Tenant agrees to pay all such rent and other payments to Lender or to
such receiver, as provided in said notice.  However, neither the giving of such
notice by Lender nor the payment of rent and other payments due under the Lease,
to Lender shall affect the obligations of Landlord under the Lease, nor impose
any obligations of Landlord under the Lease, upon Lender.

 

5.Notwithstanding anything herein or in the Lease to the contrary, any options
or rights contained in the Lease, to acquire title to the Real Property or the
Leased Premises, including any rights of first refusal, are hereby made subject
and subordinate to the rights of Lender under the Mortgage and the Assignment
and in the event Lender succeeds to the interests of Landlord under the Lease,
by reason of a foreclosure sale under Lender’s Mortgage lien on the Real
Property and the Leased Premises, by other proceedings brought to enforce any
rights under said lien, by deed-in-lieu of foreclosure, or by any other method,
any such options or rights shall be extinguished and have no further force or
effect.

 

6.The term “Lender” shall be deemed to include Lender and its successors and
assigns, including anyone who shall have succeeded to Lender’s interest by,
through or under judicial or other foreclosure or other proceedings brought
pursuant to the Mortgage, or deed in lieu of such foreclosure or proceedings, or
otherwise.

 

7.This Agreement and the covenants and agreements contained herein shall be
binding and inure to the benefit of the parties hereto and their respective
heirs, administrators, representatives, successors and assigns.

 

8.In the absence of the prior written consent of Lender, Landlord and Tenant
agree not to do any of the following: (a) prepay or allow prepayment of the rent
under the Lease for more than one (1) month in advance, (b) enter into any
agreement to amend or modify the Lease except for amendments or modifications
specifically contemplated in the Lease for confirming the lease commencement
date, the rent commencement date, the term, the square footage leased, the
renewal or extension of the Lease, or the leasing of additional space at the
Real Estate, (c) voluntarily surrender or accept surrender of the Leased
Premises or terminate the Lease, without cause, unless expressly permitted under
the Lease, and (d) sublease or assign the Leased Premises unless expressly
permitted without Landlord consent under the Lease, and in the event there is a
breach of any of the above, the resulting agreements and/or acts shall be deemed
null and void at the option of Lender.

Exhibit G to Lease by and between Phoenix Newton LLC and TPI Iowa II, LLC

for certain premises located at 927 N 19th Avenue in Newton, Iowa

--------------------------------------------------------------------------------

 

9.In the event Landlord shall fail to perform or observe any of the terms,
conditions or agreements in the Lease, Tenant shall give written notice thereof
to Lender at the address of Lender as set forth herein and Lender shall have the
right (but not the obligation) to cure such failure.  Tenant shall not take any
action with respect to such failure under the Lease, including without
limitation any action in order to cancel, terminate, rescind or avoid the Lease,
or to abate or offset against or otherwise withhold any rent thereunder, for a
period of thirty (30) days after receipt of such written notice by Lender;
provided, however, that in the case of any default which cannot with reasonable
diligence be cured within said 30‑day period, if Lender shall proceed promptly
to cure such failure and thereafter prosecute the curing of such failure with
reasonable diligence, the time within which such failure may be cured shall be
extended for such period as may be necessary to complete the curing of such
failure with reasonable diligence.

 

10.Tenant, with the understanding that Lender will rely upon the statements and
representations made by Tenant herein in executing this Agreement, hereby
certifies, represents, warrants and confirms to Lender, its successors and
assigns, that, as of the date hereof:  

 

 

a.

The Lease sets forth all of the agreements and understandings of Landlord and
Tenant with respect to the Leased Premises; there are no other written or oral
agreements or understandings between Tenant and Landlord with respect to the
Leased Premises; the Lease is in full force and effect in accordance with its
terms.

 

 

b.

The term of the Lease commenced or commences on ______________and expires on
_____________.  Tenant has accepted and is in possession of the Leased Premises,
without reservation.  Landlord and Tenant have fulfilled and complied with all
conditions precedent to the acceptance and possession of the Leased Premises by
Tenant; and all duties of Landlord of an inducement nature under the Lease have
been fully performed by Landlord.

 

 

c.

No default by Landlord or Tenant in the performance of the Lease to be by them
respectively performed exists on the date hereof, and no event has occurred
which, after the passage of time or expiration of any notice, grace or right to
cure period, would constitute a default under the Lease.

 

 

d.

Tenant does not now have any claim against Landlord which might be set-off
against past or future rents due under the Lease or which might be used as a
defense to enforcement of the Lease.

 

 

e.

No rents have been prepaid under the Lease, except for the normal prepayment
thereof for no more than one (1) rental period in advance.

 

11.This Agreement is to be governed and construed in accordance with the laws of
the State of Iowa.

 

12.Whenever the context requires or permits, the singular shall include the
plural, the plural shall include the singular, and the masculine, feminine and
neuter shall be freely interchangeable.

Exhibit G to Lease by and between Phoenix Newton LLC and TPI Iowa II, LLC

for certain premises located at 927 N 19th Avenue in Newton, Iowa

--------------------------------------------------------------------------------

 

13.All notices or other communications required or permitted to be given
pursuant to the provisions hereof shall be in writing and shall be considered as
properly given if mailed by first class United States mail, postage prepaid,
registered or certified with return receipt requested, or by delivering same in
person to the intended addressee.  Notice so given by mail shall be effective
three (3) days after deposit in the United States mail.  Notice given in any
other manner shall be effective only if and when received by the addressee.  For
purposes of notice, the addresses of the parties shall be as set forth above;
provided, however, that any party shall have the right to change its address for
notice hereunder to any other location within the continental United States by
the giving of thirty (30) days’ notice to the other parties in the manner set
forth hereinabove.

 

14.This document may be signed in one or more counterparts, each of which shall
constitute an original and collectively shall constitute one and the same
agreement.

 

 

[signature page follows]

 




Exhibit G to Lease by and between Phoenix Newton LLC and TPI Iowa II, LLC

for certain premises located at 927 N 19th Avenue in Newton, Iowa

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Subordination,
Nondisturbance, Attornment and Estoppel Agreement the day and year first above
written.

 

TENANT:

 

 

 

 

 

 

By

 

 

 

Its

 

 

 

 

LANDLORD:

 

LENDER:

PHOENIX NEWTON LLC

 

TRUSTONE FINANCIAL FEDERAL

 

 

CREDIT UNION

 

By

 

 

By

 

Its

 

 

Its

 

 




Exhibit G to Lease by and between Phoenix Newton LLC and TPI Iowa II, LLC

for certain premises located at 927 N 19th Avenue in Newton, Iowa

--------------------------------------------------------------------------------

 

STATE OF WISCONSIN  )

 

 

                                             ) ss.

 

 

COUNTY OF                      )

 

 

 

The foregoing instrument was acknowledged before me on this ___ day of
_________, 2017, by ________________________, the ____________________ of
Phoenix Newton LLC, a Wisconsin limited liability company, on behalf of said
limited liability company.

 

 

 

 

 

Notary Public

 

 

STATE OF                       )

 

 

                                             ) ss.

 

 

COUNTY OF                      )

 

 

 

The foregoing instrument was acknowledged before me on this ___ day of
_________, 2017, by ___________________, the _______________________ of
_____________________, a  _____________________, on behalf of said
_____________________.

 

 

 

 

 

Notary Public

 

 

STATE OF MINNESOTA )

 

 

                                             ) ss.

 

 

COUNTY OF                      )

 

 

 

The foregoing instrument was acknowledged before me on this ___ day of
__________, 2017, by _________________, the ______________________ of TruStone
Financial Federal Credit Union, on behalf of the credit union.

 

 

 

 

 

Notary Public

 

 

 

This instrument was drafted by: (MRG)

Winthrop & Weinstine, P.A.

225 South Sixth Street, Suite 3500 

Minneapolis, MN 55402 

 




Exhibit G to Lease by and between Phoenix Newton LLC and TPI Iowa II, LLC

for certain premises located at 927 N 19th Avenue in Newton, Iowa

--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

 

 

Parcel 1:

THAT PART OF THE SOUTHEAST QUARTER OF THE SOUTHWEST QUARTER OF SECTION 23,
TOWNSHIP 80 NORTH, RANGE 19 WEST OF THE 5TH P.M., JASPER COUNTY, IOWA, WHICH IS
BORDERED ON THE EAST BY THE COUNTY ROAD DESIGNATED AS E. 19TH STREET NORTH AND
BORDERED ON THE SOUTH BY THE CITY STREET DESIGNATED AS N. 19TH AVENUE EAST AND
BORDERED ON THE NORTHWEST BY THE CHICAGO, ROCK ISLAND & PACIFIC RAILROAD RIGHT
OF WAY.

 

Parcel 2:

THAT PART OF THE NORTHWEST QUARTER OF THE NORTHWEST QUARTER, WHICH LIES NORTH
AND WEST AND SOUTH AND EAST OF THE CHICAGO, ROCK ISLAND AND PACIFIC RAILROAD
RIGHT OF WAY, OF SECTION 26, TOWNSHIP 80 NORTH, RANGE 19 WEST OF THE 5TH P.M.,
JASPER COUNTY, IOWA.

 

EXCEPT: THAT PART OF THE NORTHWEST ¼ OF THE NORTHWEST ¼ SOUTH AND EAST OF THE
CHICAGO, ROCK ISLAND AND PACIFIC RAILROAD RIGHT OF WAY BEING PART OF, AND NOW
KNOWN AS, RDC SUBDIVISION OF PARCEL “H” IN THE NORTH ½ OF THE NORTHWEST ¼ OF
SECTION 26, TOWNSHIP 80 NORTH, RANGE 19 WEST OF THE 5TH P.M., CITY OF NEWTON,
JASPER COUNTY, IOWA., AS SHOWN IN PLAT CABINET “A”, PAGE 666 IN THE OFFICE OF
THE RECORDER OF JASPER COUNTY, IOWA.

 

Parcel 3 & 4:

LOT 3 OF RDC SUBDIVISION OF PARCEL “H” IN THE NORTH ½ OF THE NORTHWEST ¼ OF
SECTION 26, TOWNSHIP 80 NORTH, RANGE 19 WEST OF THE 5TH P.M., CITY OF NEWTON,
JASPER COUNTY, IOWA., AS SHOWN IN PLAT CABINET “A”, PAGE 666.,

 

EXCEPT: PARCEL “A” OF LOT 3, RDC SUBDIVISION AS SHOWN IN BOOK 1156, PAGE 190,

 

AND EXCEPT: PARCEL “B” OF LOT 3, RDC SUBDIVISION AS SHOWN IN BOOK 1157, PAGE 54,
IN THE OFFICE OF THE RECORDER OF JASPER COUNTY, IOWA.

 

Parcel 5:

LOTS 9, 10 AND 11 OF THE NORTHEAST ¼ OF SECTION 27, TOWNSHIP 80 NORTH, RANGE 19
WEST OF THE 5TH P.M., JASPER COUNTY, IOWA, AS APPEARS IN PLAT RECORDED IN PLAT
BOOK B, PAGE 274 IN THE OFFICE OF THE RECORDER OF JASPER COUNTY, IOWA. AND
PARCEL “A” IN LOTS 7 & 8 OF THE SUBDIVISION OF THE NORTHEAST ¼ OF SECTION 27,
TOWNSHIP 80 NORTH, RANGE 19 WEST OF THE

Exhibit G to Lease by and between Phoenix Newton LLC and TPI Iowa II, LLC

for certain premises located at 927 N 19th Avenue in Newton, Iowa

--------------------------------------------------------------------------------

5TH P.M., JASPER COUNTY, IOWA AS SHOWN IN FILE 2009-00002178 IN THE OFFICE OF
THE RECORDER OF JASPER COUNTY, IOWA.

 

EXCEPT: THAT PART DEEDED TO THE CITY OF NEWTON FOR RIGHT OF WAY PURPOSES IN FILE
2009-00004936 IN THE OFFICE OF THE RECORDER OF JASPER COUNTY, IOWA.

 

Parcel 6:

PART OF LOT 2 OF THE NORTHEAST QUARTER OF SECTION 27, TOWNSHIP 80 NORTH, RANGE
19 WEST OF THE 5TH P.M., JASPER COUNTY, IOWA, AS APPEARS IN PLAT RECORDED IN
PLAT BOOK B PAGE 274 IN THE OFFICE OF THE RECORDER OF SAID COUNTY DESCRIBED AS:
FROM THE POINT OF INTERSECTION OF THE CENTER LINE OF EAST 8TH STREET NORTH IN
THE CITY OF NEWTON, IOWA (FORMERLY THE COLLEGE FARM ROAD) WITH THE SOUTH LINE OF
THE NORTHEAST QUARTER OF SAID SECTION 27, WHICH POINT IS 158.7 FEET WEST OF THE
SOUTHEAST CORNER OF THE SOUTHWEST QUARTER OF THE NORTHEAST QUARTER OF SAID
SECTION 27, RUN THENCE NORTH ALONG THE CENTER LINE OF SAID STREET, 922.2 FEET,
THENCE, RUN EAST 583.2 FEET TO THE POINT OF BEGINNING; FROM THIS POINT OF
BEGINNING RUN SOUTH PARALLEL TO THE CENTER LINE OF SAID STREET, 384.9 FEET TO
THE NORTH BOUNDARY LINE OF THE CHICAGO, ROCK ISLAND AND PACIFIC RAILROAD RIGHT
OF WAY, THENCE NORTHEASTERLY ALONG SAID RIGHT OF WAY LINE 561 FEET, THENCE WEST
402.9 FEET TO THE PLACE OF BEGINNING AND THAT PART OF SAID LOT 2 DESCRIBED AS:
FROM THE POINT OF INTERSECTION OF THE CENTER LINE OF EAST 8TH STREET NORTH IN
THE CITY OF NEWTON, IOWA (FORMERLY THE COLLEGE FARM ROAD) WITH THE SOUTH LINE OF
THE NORTHEAST QUARTER OF SAID SECTION 27, WHICH POINT IS 158.7 FEET WEST OF THE
SOUTHEAST CORNER OF THE SOUTHWEST QUARTER OF THE NORTHEAST QUARTER OF SAID
SECTION 27, RUN THENCE NORTH ALONG THE CENTER LINE OF SAID STREET, 922.2 FEET TO
THE POINT OF BEGINNING; FROM THIS POINT OF BEGINNING RUN NORTH 360 FEET TO THE
NORTHWEST CORNER OF SAID LOT 2, THENCE EAST 1352 FEET TO THE NORTHEAST CORNER OF
SAID LOT 2, THENCE SOUTHWESTERLY ALONG THE NORTH LINE OF THE CHICAGO, ROCK
ISLAND & PACIFIC RAILROAD RIGHT OF WAY 510.3 FEET, THENCE WEST 986.1 FEET TO THE
PLACE OF BEGINNING.

 

EXCEPT: THAT PART DEEDED TO THE CITY OF NEWTON FOR RIGHT OF WAY PURPOSES IN FILE
2009-00004936 IN THE OFFICE OF THE RECORDER OF JASPER COUNTY, IOWA.

 

Parcel 7:

THE NORTH 257.9 FEET OF THE WEST 583.2 FEET OF THE SOUTH 11 ACRES OF LOT 2,
SUBDIVISION OF THE NORTHEAST QUARTER OF SECTION 27, TOWNSHIP 80 NORTH, RANGE 19
WEST OF THE 5TH P.M., JASPER COUNTY, IOWA, AS APPEARS IN PLAT BOOK D, PAGE 119,
IN THE OFFICE OF THE RECORDER OF JASPER COUNTY, IOWA.




Exhibit G to Lease by and between Phoenix Newton LLC and TPI Iowa II, LLC

for certain premises located at 927 N 19th Avenue in Newton, Iowa

--------------------------------------------------------------------------------

EXHIBIT B

LEASE

 

 

 

12966846v2

 

 

Exhibit G to Lease by and between Phoenix Newton LLC and TPI Iowa II, LLC

for certain premises located at 927 N 19th Avenue in Newton, Iowa

--------------------------------------------------------------------------------

EXHIBIT H

 

Guaranty of Lease

 

FOR VALUE RECEIVED and in consideration for and as an inducement to Landlord to
lease the Leased Premises referred to in the annexed Lease to the Tenant therein
named, the undersigned, jointly and severally (if more than one), do hereby
guaranty to Landlord, for the term of this Lease, excluding any option periods,
the punctual payment of the rent, additional rents and other charges (hereafter
collectively called "rents") and the due performance of all other terms,
covenants and conditions contained in said Lease on the part of the Tenant to be
paid and/or to be performed thereunder, and if any default shall be made by
Tenant under said Lease, the undersigned does hereby covenant and agree to pay
to the Landlord in each and every instance such sum or sums of money as the
Tenant is and shall become liable for and/or obliged to pay under said Lease
and/or fully to satisfy and perform such other terms, covenants and conditions
of said Lease on the part of the Tenant to be performed thereunder and to pay
also any and all damages, expenses and reasonable attorney's fees (hereafter
collectively called "damages") that may be suffered or incurred by Landlord in
consequence of the non‑payment of said rents or the non‑performance of any such
other terms, covenants and conditions of said Lease; such payments of rents to
be made monthly or at such other intervals as the same shall or may become
payable under said Lease, including any accelerations thereof, such performance
of said other terms, covenants and conditions to be made within five (5)
business days of notice from Landlord of a monetary guarantied obligation and
within fifteen (15) business days of notice from Landlord of a non-monetary
guarantied obligation; and the maintenance of any action or proceeding by the
Landlord to recover any sum or sums that may be or become due under said Lease
or to secure the performance of any of the other terms, covenants and conditions
of said Lease or to recover damages, shall not preclude the Landlord from
thereafter instituting and maintaining subsequent actions or proceedings for any
subsequent default or defaults of Tenant under said Lease.  The undersigned does
hereby consent that without affecting the liability of the undersigned under
this guaranty and without notice to the undersigned, time may be given by
Landlord to Tenant for payment of rents and performance of said other terms,
covenants and conditions, or any of them, and such time extended and indulgences
granted, from time to time, or the Tenant may be dispossessed or the Landlord
may avail itself of or exercise any or all of the rights and/or remedies against
the Tenant provided by law or by said Lease, and may proceed either against the
Tenant alone or jointly against the Tenant and the undersigned or against the
undersigned alone without proceeding against the Tenant. The undersigned does
hereby further consent to any subsequent change, modification and/or amendment
of said Lease in any of its terms, covenants or conditions, or in the rents
payable thereunder, and/or to any assignment or assignments of said Lease,
and/or to any renewals or extensions thereof, all of which may be made without
notice to or consent of the undersigned and without in any manner releasing or
relieving the undersigned from liability under this guaranty.  The undersigned
does hereby further agree that in respect to any payments made by the
undersigned hereunder, the undersigned shall not have any rights based on
suretyship or otherwise to stand in the place of the Landlord so as to compete
with Landlord as a creditor of Tenant, unless and until all claims

Exhibit H to Lease by and between Phoenix Newton LLC and TPI Iowa II, LLC

for certain premises located at 927 N 19th Avenue in Newton, Iowa

 

 

--------------------------------------------------------------------------------

of the Landlord under said Lease shall have been fully paid and satisfied.  As a
further inducement to Landlord to make said Lease and in consideration therefor,
Landlord and the undersigned hereby agree that in any action, proceeding or
counterclaim brought by either the Landlord or the undersigned against the other
on any matters whatsoever arising out of or in any way connected with said Lease
or this guaranty, that Landlord and the undersigned shall and do hereby waive a
trial by jury.  This guaranty or any of the provisions thereof cannot be
modified, waived or terminated, unless in writing, signed by Landlord. The
undersigned further agrees that this guaranty shall be a secured debt guaranteed
by the undersigned and is non-dischargeable in any bankruptcy proceedings. The
provisions of this guaranty shall apply to and bind and inure to the benefit of
the undersigned and the Landlord and their respective heirs, legal
representatives, successors and assigns; and if there is more than one (1)
Guarantor, the liability hereunder shall be joint and several.  The undersigned
(if the tenant is a corporation) further represents to the Landlord, as an
inducement for the Landlord to make said Lease, that the undersigned owns all of
the entire outstanding capital stock of the Tenant.  The undersigned (if a
corporation) further represents to Landlord that the execution and delivery of
this guaranty is not in contravention of its charter or by‑laws or applicable
state laws. The undersigned represents to the Landlord, as an inducement for the
Landlord to make said Lease, that it has all the requisite power and authority
to execute, deliver and be legally bound by this Guaranty of Lease on the terms
and conditions stated herein. The undersigned (if the tenant is a limited
liability company) further represents to the Landlord, as an inducement for the
Landlord to make said Lease, that the undersigned owns all of the entire
outstanding membership interests or membership units of the Tenant.  The
undersigned (if a limited liability company) further represents to Landlord that
the execution and delivery of this guaranty is not in contravention of its
articles of organization (including any amendments thereto), operating agreement
(including any amendments thereto), or applicable state laws, and has been duly
authorized by its members and/or manager(s), as required by its governing
organizational documents and applicable state laws. Upon request of Landlord,
the Guarantor agrees to deliver to Landlord a members and/or manager(s)
certification and company resolution authorizing the execution and delivery of
this guaranty.

 

Dated this ____ day of January, 2018.

 

GUARANTOR:

 

TPI Composites, Inc.

 

 

By:                                             

 

Name:                                         

 

Title:                                           

 

Exhibit H to Lease by and between Phoenix Newton LLC and TPI Iowa II, LLC

for certain premises located at 927 N 19th Avenue in Newton, Iowa

 

 